Exhibit 10.51

LIMITED CONSENT AND AMENDMENT NO. 7 TO CREDIT AGREEMENT

This Limited Consent and Amendment No. 7 to Credit Agreement, dated as of March
30, 2007 (this “Amendment”), is entered into by and among Vertis, Inc.
(“Borrower”), as Borrower, the other Credit Parties signatory hereto, General
Electric Capital Corporation, as a Lender and as Agent for Lenders (“Agent”),
the other Lenders, and Crystal Capital Fund, L.P, as a Joint-Lead Arranger.

RECITALS

A.    Borrower, the other Credit Parties, Agent and Lenders are parties to that
certain Credit Agreement, dated as of December 22, 2004, including all annexes,
exhibits and schedules thereto (as amended by: (i) that certain Limited Consent
and Amendment No. 1 to Credit Agreement, dated as of October 3, 2005; (ii) that
certain Amendment No. 2 to Credit Agreement, dated as of November 22, 2005;
(iii) that certain Limited Consent and Amendment No. 3 to Credit Agreement,
dated as of December 12, 2005; (iv) that certain Amendment No. 4 to Credit
Agreement, dated as of May 30, 2006; (v) that certain Limited Consent and
Amendment No. 5 to Credit Agreement, dated as of September 5, 2006; and (vi)
that certain Limited Consent and Amendment No. 6 to Credit Agreement, dated as
of November 27, 2006; and as from time to time further amended, restated,
supplemented or otherwise modified, the “Credit Agreement”).

B.    Borrower and the other Credit Parties have requested that Agent and
Lenders consent to certain transactions as described below in this Amendment and
Agent and Lenders are willing to do so as and to the extent, and solely as and
to the extent, and subject to the terms and conditions set forth in this
Amendment.

C.    Borrower and the other Credit Parties have requested that Agent and
Lenders agree to amend the Credit Agreement as and to the extent set forth in
this Amendment and Agent and Lenders are willing to do so as and to the extent,
and solely as and to the extent, and subject to the terms and conditions set
forth in this Amendment.

D.    This Amendment shall constitute a Loan Document and these Recitals shall
be construed as part of this Amendment.

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and of the Loans and other extensions of credit
heretofore, now or hereafter made to, or for the benefit of, Borrower by
Lenders, Borrower, the other Credit Parties, Agent and Lenders hereby agree as
follows:


1.                                       DEFINITIONS.  EXCEPT TO THE EXTENT
OTHERWISE SPECIFIED HEREIN, CAPITALIZED TERMS USED IN THIS AMENDMENT SHALL HAVE
THE SAME MEANINGS ASCRIBED TO THEM IN THE CREDIT AGREEMENT AND ANNEX A THERETO.


--------------------------------------------------------------------------------


 


2.                                       AMENDMENTS.


2.1.                              SECTION 1 (AMOUNTS AND TERMS OF LOANS) OF THE
CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING SUCH SECTION IN ITS ENTIRETY AND
REPLACING IT WITH THE FOLLOWING NEW SECTION 1:

“

SECTION 1.

AMOUNTS AND TERMS OF LOANS


1.1                                 LOANS.  SUBJECT TO THE TERMS AND CONDITIONS
OF THIS AGREEMENT AND IN RELIANCE UPON THE REPRESENTATIONS AND WARRANTIES OF
BORROWER AND THE OTHER CREDIT PARTIES CONTAINED HEREIN:

(a)                                  Domestic Revolving Loans.

(i)            Each Revolving Lender agrees, severally and not jointly, to make
available to Borrower from time to time until the Commitment Termination Date
its Pro Rata Share of advances (each a “Revolving Credit Advance”) requested by
the Borrower hereunder.  The Pro Rata Share of the Revolving Loan of any
Revolving Lender (including, without duplication, Swing Line Loan) shall not at
any time exceed its separate Revolving Loan Commitment.  Revolving Credit
Advances may be repaid and reborrowed; provided, that the amount of any
Revolving Credit Advance to be made at any time shall not exceed Borrowing
Availability.  Borrowing Availability may be further reduced by Reserves imposed
by Agent in its reasonable credit judgment based on a change in circumstances;
provided, that, as long as Holdings, Borrower and their Subsidiaries on a
consolidated basis shall have, as of the end of the immediately preceding
calendar quarter, EBITDA, adjusted to reflect restructuring charges,
non-recurring charges and including other adjustments, if any, all as set forth
in Section 6.1(a) of Schedule 1 to Annex F, for the twelve (12) month period
then ended of greater than $180,000,000, Agent’s right to impose any Reserves
not previously imposed or to alter the manner in which previously imposed
Reserves are determined shall require prior written consent of the Borrower. 
The Revolving Loan, including, without limitation, the Alternative Currency
Revolving Credit Subfacility, shall be repaid in full on the Commitment
Termination Date.  Borrower shall execute and deliver to each Revolving Lender a
note to evidence the total Revolving Loan Commitment of that Revolving Lender. 
Each note shall be in the maximum principal amount of the Revolving Loan
Commitment of the applicable Revolving Lender, dated the Closing Date and
substantially in the form of Exhibit 1.1(a)(i) (as amended, modified, extended,
substituted or replaced from time to time, each a “Revolving Note” and,
collectively, the “Revolving Notes”).  Other than pursuant to Section
1.1(a)(ii), if the aggregate outstanding Revolving Loan (including, without
limitation, the amount outstanding under the Alternative Currency Revolving
Credit Subfacility) exceeds the Borrowing Base as set forth in the most recently
delivered Borrowing

2


--------------------------------------------------------------------------------


 

Base Certificate or the total aggregate Revolving Loan Commitment of all Lenders
(any such excess amount of Revolving Loan is herein referred to as an
“Overadvance”), Lenders shall not be obligated to make Revolving Credit
Advances, no additional Letters of Credit shall be issued and, except as
provided in Section 1.1(a)(ii) below, the Revolving Loan must be repaid
immediately and/or Letters of Credit cash collateralized in an amount sufficient
to eliminate any Overadvance.  For the avoidance of doubt, at no time shall the
Revolving Loan balance exceed the Maximum Amount and, if at any time the
Revolving Loan balance shall exceed the Maximum Amount, Borrower shall
immediately repay the Revolving Loan in an amount sufficient to eliminate any
such excess.  All Overadvances shall constitute Index Rate Loans and shall bear
interest payable upon demand at the Default Rate.  For funding requests for
Revolving Credit Advances to be funded as Index Rate Loans of less than
$5,000,000, written notice must be provided by 1:00 p.m. (New York time) on the
Business Day on which the Revolving Credit Advance is to be made.  For funding
requests of Revolving Credit Advances to be funded as Index Rate Loans of
$5,000,000 or greater, written notice must be provided by 1:00 p.m. (New York
time) on the Business Day immediately preceding the day on which the Revolving
Credit Advance is to be made.  All Revolving Credit Advances to be funded as
LIBOR Loans require three (3) Business Days prior written notice. Written
notices for funding requests shall be in the form attached as Exhibit 1.1(a)(ii)
(“Notice of Revolving Credit Advance”).  Any Loan or group of Loans having the
same proposed LIBOR Period to be made or continued as, or converted into, a
LIBOR Loan must be in a minimum amount of $5,000,000 and integral multiples of
$500,000 in excess of such amount.

(ii)           If Borrower requests that Revolving Lenders make, or permit to
remain outstanding an Overadvance, Agent may, in its sole discretion, elect to
make, or permit to remain outstanding such Overadvance; provided, however, that
Agent may not cause Revolving Lenders to make, or permit to remain outstanding,
(a) a Revolving Loan balance in excess of the Maximum Amount or (b) an
Overadvance in an aggregate amount in excess of $10,000,000.  If an Overadvance
is made, or permitted to remain outstanding, pursuant to the preceding sentence,
then all Revolving Lenders shall be bound to make, or permit to remain
outstanding, such Overadvance based upon their Pro Rata Shares of the Revolving
Loan Commitment in accordance with the terms of this Agreement.

(b)                                 Domestic Swing Line Facility.

(i)            Subject to the terms and conditions hereof, the Swing Line Lender
hereby agrees to make available at any time and from time to time until the
Commitment Termination Date advances (each, a “Swing Line Advance”).  The
provisions of this Section 1.1(b) shall not relieve Revolving Lenders of their
obligations to make Revolving Credit Advances under Section 1.1(a).  Except as
provided in Section 1.1(a)(ii) above, the aggregate amount of

3


--------------------------------------------------------------------------------


 

Swing Line Advances outstanding shall not exceed at any time the lesser of
(A) the Swing Line Commitment and (B) Borrowing Availability (“Swing Line
Availability”).  Until the Commitment Termination Date, Borrower may from time
to time borrow, repay and reborrow under this Section 1.1(b).  Whenever Borrower
desires that the Swing Line Lender make a Swing Line Advance hereunder, Borrower
shall give the Swing Line Lender, not later than 3:30 P.M. (New York time), on
the date that a Swing Line Advance is to be made, written notice or telephonic
notice promptly confirmed in writing of each Swing Line Advance to be made
hereunder.  Each such notice shall be irrevocable and specify (A) the date of
borrowing (which shall be a Business Day), and  (B) the aggregate principal
amount of the Swing Line Advance to be made pursuant to such borrowing.  Unless
the Swing Line Lender has received at least one (1) Business Day’s prior written
notice from Requisite Lenders instructing it not to make a Swing Line Advance,
the Swing Line Lender shall, notwithstanding the failure of any condition
precedent set forth in Section 2.2, be entitled to fund that Swing Line Advance,
and to have each Revolving Lender make Revolving Credit Advances in accordance
with Section 1.1(b)(iii) or purchase participating interests in accordance with
Section 1.1(b)(iv).  Notwithstanding any other provision of this Agreement or
the other Loan Documents, the Swing Line Loan shall constitute an Index Rate
Loan.  Borrower shall repay the aggregate outstanding principal amount of the
Swing Line Loan upon demand therefor by Agent. The entire unpaid balance of the
Swing Line Loan and all other noncontingent Obligations (other than as set forth
in Section 1.5) shall be immediately due and payable in full in immediately
available funds on the Commitment Termination Date if not sooner paid in full.

(ii)           Borrower shall execute and deliver to the Swing Line Lender a
promissory note to evidence the Swing Line Commitment. Such note shall be in the
principal amount of the Swing Line Commitment of the Swing Line Lender, dated
the Closing Date and substantially in the form of Exhibit 1.1(b) (as amended,
modified, extended, substituted or replaced from time to time, the “Swing Line
Note”). The Swing Line Note shall represent the obligation of Borrower to pay
the amount of the Swing Line Commitment or, if less, the aggregate unpaid
principal amount of all Swing Line Advances made to Borrower together with
interest thereon as prescribed in Section 1.2.

(iii)          The Swing Line Lender, at any time and from time to time in its
sole and absolute discretion but no less frequently than once weekly, may on
behalf of Borrower (and Borrower hereby irrevocably authorizes the Swing Line
Lender to so act on its behalf) request each Revolving Lender to make a
Revolving Credit Advance to Borrower (which shall be an Index Rate Loan) in an
amount equal to that Revolving Lender’s Pro Rata Share of the principal amount
of the Swing Line Loan (the “Refunded Swing Line Loan”) outstanding on the date
such notice is given.  Unless any of the events described in Sections 7.1(f) and
7.1(g) has occurred (in which event the procedures of Section 1.1(b)(iv) shall
apply) and regardless of whether the conditions precedent set forth in this

4


--------------------------------------------------------------------------------


 

Agreement to the making of a Revolving Credit Advance are then satisfied, each
Revolving Lender shall disburse directly to Agent, its Pro Rata Share of a
Revolving Credit Advance on behalf of the Swing Line Lender, prior to 3:00 p.m.
(New York time), in immediately available funds on the Business Day next
succeeding the date that notice is given.  The proceeds of those Revolving
Credit Advances shall be immediately paid to the Swing Line Lender and applied
to repay the Refunded Swing Line Loan.

(iv)          If, prior to refunding a Swing Line Loan with a Revolving Credit
Advance pursuant to Section 1.1(b)(iii), one of the events described in Sections
7.1(f) or 7.1(g) has occurred, then, subject to the provisions of Section
1.1(b)(v) below, each Revolving Lender shall, on the date such Revolving Credit
Advance was to have been made for the benefit of Borrower, purchase from the
Swing Line Lender an undivided participation interest in the Swing Line Loan in
an amount equal to its Pro Rata Share (determined with respect to the Revolving
Loan) of such Swing Line Loan.  Upon request, each Revolving Lender shall
promptly transfer to the Swing Line Lender, in immediately available funds, the
amount of its participation interest.

(v)           Each Revolving Lender’s obligation to make Revolving Credit
Advances in accordance with Section 1.1(b)(iii) and to purchase participation
interests in accordance with Section 1.1(b)(iv) shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right that such Revolving
Lender may have against the Swing Line Lender, Borrower or any other Person for
any reason whatsoever; (B) the occurrence or continuance of any Default or Event
of Default; (C) any inability of Borrower to satisfy the conditions precedent to
borrowing set forth in this Agreement at any time or (D) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing. 
Swing Line Lender shall be entitled to recover, on demand, from each Revolving
Lender the amounts required pursuant to Sections 1.1.(b)(iii) or 1.1(b)(iv), as
the case may be.  If any Revolving Lender does not make available such amounts
to Agent or the Swing Line Lender, as applicable, the Swing Line Lender shall be
entitled to recover, on demand, such amount on demand from such Revolving
Lender, together with interest thereon for each day from the date of non-payment
until such amount is paid in full at the Federal Funds Rate for the first two
Business Days and at the Index Rate thereafter.

(c)           Letters of Credit.  The Revolving Loan Commitment may, in addition
to advances under the Revolving Loan and the Alternative Currency Revolving
Credit Subfacility, be utilized (subject to the limitations imposed by Section
1.1(a)), upon the request of the Borrower to Agent, for the issuance of Letters
of Credit, which shall be issued in Dollars or, to the extent available, Pounds
Sterling, on behalf of Borrower.  Immediately upon the issuance by an L/C Issuer
of a Letter of Credit, and without further action on the part of Agent or any of
the Lenders, each Revolving Lender shall be deemed to have purchased

5


--------------------------------------------------------------------------------


 

from such L/C Issuer a participation in such Letter of Credit (or in its
obligation under a risk participation agreement with respect thereto) equal to
such Revolving Lender’s Pro Rata Share of the aggregate amount available to be
drawn under such Letter of Credit.

(i)            Maximum Amount.  The aggregate amount of Letter of Credit
Obligations with respect to all Letters of Credit outstanding or unreimbursed at
any time shall not exceed $45,000,000, or the Dollar Equivalent thereof (“L/C
Sublimit”).

(ii)           Reimbursement.  Borrower shall be irrevocably and unconditionally
obligated forthwith without presentment, demand, protest or other formalities of
any kind (including for purposes of Section 10), to reimburse any L/C Issuer on
demand in immediately available funds for any amounts paid by such L/C Issuer
with respect to a Letter of Credit, including all reimbursement payments, Fees,
Charges, costs and expenses paid by such L/C Issuer.  Borrower hereby authorizes
and directs Agent, at Agent’s option, to debit Borrower’s accounts (by
increasing the outstanding principal balance of the Revolving Credit Advances,
Alternative Currency Revolving Credit Advances, Swing Line Advances or
Alternative Currency Swing Line Advances made to Borrower, as applicable) in the
amount of any payment made by an L/C Issuer with respect to any Letter of
Credit.  All amounts paid by an L/C Issuer with respect to any Letter of Credit
that are not immediately repaid by Borrower with the proceeds of a Revolving
Credit Advance, Alternative Currency Revolving Credit Advance, Swing Line
Advance, Alternative Currency Swing Line Advance or otherwise shall bear
interest payable on demand at the interest rate applicable to Revolving Credit
Advances that are Index Rate Loans plus, at the election of Agent or Requisite
Lenders, an additional two percent (2.00%) per annum.  Each Revolving Lender
agrees to fund its Pro Rata Share of any Revolving Loan made pursuant to this
Section 1.1(c)(ii).  In the event Agent elects not to debit Borrower’s account
and Borrower fails to reimburse the L/C Issuer in full on the date of any
payment in respect of a Letter of Credit, Agent shall promptly notify each
Revolving Lender of the amount of such unreimbursed payment and the accrued
interest thereon and each Revolving Lender, on the next Business Day prior to
3:00 p.m. (New York time), shall deliver to Agent an amount equal to its
Pro Rata Share thereof in same day funds.  Each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the L/C Issuer upon demand by
the L/C Issuer such Revolving Lender’s Pro Rata Share of each payment made by
the L/C Issuer in respect of a Letter of Credit and not immediately reimbursed
by Borrower or satisfied through a debit of Borrower’s account.  Each Revolving
Lender acknowledges and agrees that its obligations pursuant to this subsection
in respect of Letters of Credit are absolute and unconditional and shall not be
affected by any circumstance whatsoever, including setoff, counterclaim, the
occurrence and continuance of a Default or an Event of Default or any failure by
Borrower to satisfy any of the conditions set forth in Section 2.2.  If any
Revolving Lender fails to make available to the L/C Issuer the amount of such

6


--------------------------------------------------------------------------------


 

Revolving Lender’s Pro Rata Share of any payments made by the L/C Issuer in
respect of a Letter of Credit as provided in this Section 1.1(c)(ii), the L/C
Issuer shall be entitled to recover such amount on demand from such Revolving
Lender together with interest at the Index Rate or at the Alternative Currency
Index Rate, as applicable.

(iii)          Request for Letters of Credit.  Borrower shall give Agent at
least three (3) Business Days prior written notice specifying the date a Letter
of Credit is requested to be issued, the amount and the name and address of the
beneficiary and a description of the transactions proposed to be supported
thereby, the Applicable Currency, and the expiry date (or extended expiry date)
of the Letter of Credit.  Each request by Borrower for the issuance of a Letter
of Credit shall be in the form of Exhibit 1.1(c).  If Agent informs Borrower
that the L/C Issuer cannot issue the requested Letter of Credit directly,
Borrower may request that L/C Issuer arrange for the issuance of the requested
Letter of Credit under a risk participation agreement with another financial
institution reasonably acceptable to Agent, L/C Issuer and Borrower.  The
issuance of any Letter of Credit under this Agreement shall be subject to
satisfaction of the conditions set forth in Section 2.2 and the conditions that
the Letter of Credit (i) supports a transaction benefiting the Credit Parties
(other than Holdings) or their wholly-owned Subsidiaries and (ii) is in a form,
is for an amount and contains such terms and conditions as are reasonably
satisfactory to the L/C Issuer and, in the case of standby letters of credit,
Agent.  The initial notice requesting the issuance of a Letter of Credit shall
be accompanied by the form of the Letter of Credit and the Master Standby
Agreement or Master Documentary Agreement, as applicable, and an application for
a letter of credit, if any, then required by the L/C Issuer completed in a
manner reasonably satisfactory to such L/C Issuer.  If any provision of any
application or reimbursement agreement is inconsistent with the terms of this
Agreement, then the provisions of this Agreement, to the extent of such
inconsistency, shall control.

(iv)          Expiration Dates of Letters of Credit.  The expiration date of
each Letter of Credit shall be on a date that is not later than the earlier of
(a) twelve months from its date of issuance or (b) the thirtieth (30th) day
prior to the date set forth in clause (a) of the definition of the term
Commitment Termination Date. Notwithstanding the foregoing, a Letter of Credit
may provide for automatic extensions of its expiration date for one (1) or more
successive periods of up to twelve (12) months for each period; provided that
the L/C Issuer has the right to terminate such Letter of Credit on each such
expiration date and no renewal term may extend the term of the Letter of Credit
to a date that is later than the thirtieth (30th) day prior to the date set
forth in clause (a) of the definition of the term Commitment Termination Date. 
Upon direction by Agent or Requisite Lenders, the L/C Issuer shall not renew any
such Letter of Credit at any time during the continuance of an Event of Default;
provided that, in the case of a direction by Agent or Requisite Lenders, the L/C
Issuer receives such directions

7


--------------------------------------------------------------------------------


 

prior to the date notice of non-renewal is required to be given by the L/C
Issuer and the L/C Issuer has had a reasonable period of time to act on such
notice.

(v)           Obligations Absolute.  The obligation of Borrower to reimburse the
L/C Issuer, Agent and Lenders for payments made in respect of Letters of Credit
issued by the L/C Issuer shall be unconditional and irrevocable and shall be
paid under all circumstances strictly in accordance with the terms of this
Agreement, including the following circumstances: (a) any lack of validity or
enforceability of any Letter of Credit; (b) any amendment or waiver of or any
consent or departure from all or any of the provisions of any Letter of Credit
or any Loan Document; (c) the existence of any claim, set-off, defense or other
right which Borrower, any of its Subsidiaries or Affiliates or any other Person
may at any time have against any beneficiary of any Letter of Credit, Agent, any
L/C Issuer, any Lender or any other Person, whether in connection with this
Agreement, any other Loan Document or any other related or unrelated agreements
or transactions; (d) any draft or other document presented under any  Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; (e) payment
under any Letter of Credit against presentation of a draft or other document
that does not substantially comply with the terms of such Letter of Credit; or
(f) any other act or omission to act or delay of any kind of any L/C Issuer,
Agent, any Lender or any other Person or any other event or circumstance
whatsoever that might, but for the provisions of this Section 1.1(c)(v),
constitute a legal or equitable discharge of Borrower’s obligations hereunder. 
Without limiting the generality of the foregoing, it is expressly understood and
agreed by Borrower that the absolute and unconditional obligation of Borrower to
Agent and Lenders hereunder to reimburse payments made under a Letter of Credit
will not be excused by the gross negligence or willful misconduct of the L/C
Issuer.  However, the foregoing shall not be construed to excuse an L/C Issuer
from claims which Borrower may assert against the L/C Issuer subject to the
terms of the Master Standby Agreement or the Master Documentary Agreement.

(vi)          Obligations of L/C Issuers.  Each L/C Issuer (other than GE
Capital) hereby agrees that it will not issue a Letter of Credit hereunder until
it has provided Agent with written notice specifying the amount and intended
issuance date of such Letter of Credit.  Each L/C Issuer (other than GE Capital)
further agrees to provide to Agent:  (a) a copy of each Letter of Credit issued
by such L/C Issuer promptly after its issuance; (b) a weekly report summarizing
available amounts under Letters of Credit issued by such L/C Issuer, the dates
and amounts of any draws under such Letters of Credit, the effective date of any
increase or decrease in the face amount of any Letters of Credit during such
week and the amount of any unreimbursed draws under such Letters of Credit; and
(c) such additional information reasonably requested by Agent from time to time
with respect to the Letters of Credit issued by such L/C Issuer.

8


--------------------------------------------------------------------------------


 

(d)                                 Alternative Currency Revolving Credit
Subfacility.

(i)            The Revolving Loan Commitment may, in addition to advances under
the Revolving Loan and the issuance of any Letters of Credit, be utilized
(subject to the limitations imposed by Section 1.1(a) and this Section 1.1(d)),
upon the request of Borrower, for advances under the Alternative Currency
Revolving Credit Subfacility as set forth herein.  Each Revolving Lender agrees,
severally and not jointly, to make available to the Borrower from time to time
until the Commitment Termination Date its Pro Rata Share of advances denominated
in an Alternative Currency (each an “Alternative Currency Revolving Credit
Advance”) requested by Borrower hereunder, which request shall specify the
Alternative Currency.  The Pro Rata Share of the Alternative Currency Revolving
Credit Advances of any Revolving Lender shall not at any time exceed the
Assigned Dollar Value of such Lender’s Unused Alternative Currency Revolving
Credit Sub-Commitment at such time; provided, however, that the aggregate amount
of all Alternative Currency Revolving Credit Advances at any time outstanding
shall not at any time exceed the Assigned Dollar Value of $150,000,000 (the
“Alternative Currency Revolving Credit Subfacility”), and, provided, further,
that the aggregate amount of all Alternative Currency Revolving Credit
Borrowings shall in no event exceed the aggregate of the Unused Alternative
Currency Revolving Credit Sub-Commitments of the Revolving Lenders at such
time.  Each Alternative Currency Revolving Credit Borrowing  shall be in the
Assigned Dollar Value of approximately Two Million Dollars ($2,000,000) or an
integral multiple of approximately One Million Dollars ($1,000,000) in excess
thereof on the date of the applicable Notice of Alternative Currency Borrowing
or, if less, the then Dollar Equivalent amount of the aggregate Unused
Alternative Currency Revolving Credit Sub-Commitments other than, in the case of
continuations or conversions of any Alternative Currency Revolving Credit
Borrowing, to the extent a failure to comply with the foregoing is solely a
result of currency fluctuations.  Each Alternative Currency Revolving Credit
Borrowing shall consist of Alternative Currency Revolving Credit Advances made
simultaneously by the Revolving Lenders ratably according to their Alternative
Currency Revolving Credit Sub-Commitments.

(ii)           Each Alternative Currency Revolving Credit Borrowing shall be
made on notice, given not later than 1:00 P.M. (New York, New York time) on the
3rd Business Day prior to the date of the proposed Borrowing by the Borrower to
the Agent.  Each such notice of an Alternative Currency Revolving Credit
Borrowing (a “Notice of Alternative Currency Borrowing”) shall be in
substantially the form of Exhibit 1.1(d)(ii) hereto, specifying therein the
requested (i) date of such Alternative Currency Revolving Credit Borrowing, (ii)
Applicable Currency, and (iii) aggregate amount of such Alternative Currency
Revolving Credit Borrowing.

9


--------------------------------------------------------------------------------


 

(e)                                  Alternative Currency Swing Line Facility.

(i)            Subject to the terms and conditions hereof, the Alternative
Currency Swing Line Lender hereby agrees to make available at any time and from
time to time until the Commitment Termination Date advances (each, an
“Alternative Currency Swing Line Advance”).  The provisions of this Section
1.1(e) shall not relieve Revolving Lenders of their obligations to make
Revolving Credit Advances under Section 1.1(b) or Alternative Revolving Credit
Advances under Section 1.1(d).  Except as provided in Section 1.1(a)(ii) above,
the aggregate amount of Alternative Currency Swing Line Advances outstanding
shall not exceed at any time the lesser of (A) the Alternative Currency Swing
Line Commitment and (B) Borrowing Availability (“Alternative Currency Swing Line
Availability”).  Until the Commitment Termination Date, Borrower may from time
to time borrow, repay and reborrow under this Section 1.1(e).  Whenever Borrower
desires that the Alternative Currency Swing Line Lender make an Alternative
Currency Swing Line Advance hereunder, Borrower shall give the Alternative
Currency Swing Line Lender not later than 10:00 A.M. (New York time) on the
Business Day prior to the date that an Alternative Currency Swing Line Advance
is to be made, written notice or telephonic notice promptly confirmed in writing
of each Alternative Currency Swing Line Advance to be made hereunder.  Each such
notice shall be irrevocable and specify (A) the date of Borrowing (which shall
be a Business Day), and (B) the aggregate principal amount of the Alternative
Currency Swing Line Advance to be made pursuant to such Borrowing.  Unless the
Alternative Currency Swing Line Lender has received at least one (1) Business
Day’s prior written notice from Requisite Lenders instructing it not to make an
Alternative Currency Swing Line Advance, the Alternative Currency Swing Line
Lender shall, notwithstanding the failure of any condition precedent set forth
in Section 2.2, be entitled to fund that Alternative Currency Swing Line
Advance, and to have each Revolving Lender make Alternative Currency Revolving
Credit Advances in accordance with Section 1.1(e)(iii) or purchase participating
interests in accordance with Section 1.1(e)(iv).  Notwithstanding any other
provision of this Agreement or the other Loan Documents, the Alternative
Currency Swing Line Loan shall constitute an Index Rate Loan.  Borrower shall
repay the aggregate outstanding principal amount of the Alternative Currency
Swing Line Loan upon demand therefor by Agent.  The entire unpaid balance of the
Alternative Currency Swing Line Loan and all other noncontingent Obligations
shall be immediately due and payable in full in immediately available funds on
the Commitment Termination Date if not sooner paid in full.

(ii)           Borrower shall execute and deliver to the Alternative Currency
Swing Line Lender a promissory note to evidence the Alternative Currency Swing
Line Commitment.  Such note shall be in the principal amount of the Alternative
Currency Swing Line Commitment of the Alternative Currency Swing Line Lender,
dated the Closing Date and substantially in the form of Exhibit 1.1(e) (as
amended, modified, extended, substituted or replaced from time to time, the
“Alternative Currency Swing Line Note”).  The Alternative Currency Swing Line
Note shall represent the obligation

10


--------------------------------------------------------------------------------


of Borrower to pay the amount of the Alternative Currency Swing Line Commitment
or, if less, the aggregate unpaid principal amount of all Alternative Currency
Swing Line Advances made to Borrower together with interest thereon as
prescribed in Section 1.2.

(iii)          The Alternative Currency Swing Line Lender, at any time and from
time to time in its sole and absolute discretion but no less frequently than
once every two weeks, may on behalf of Borrower (and Borrower hereby irrevocably
authorizes the Alternative Currency Swing Line Lender to so act on its behalf)
request each Revolving Lender to make an Alternative Currency Revolving Credit
Advance to Borrower (which shall be a LIBOR Loan at the Alternative Currency
LIBOR Rate) in an amount equal to that Revolving Lender’s Pro Rata Share of the
difference between (A) the principal amount of the Alternative Currency Swing
Line Loan (such amount, the “Refunded Alternative Currency Swing Line Loan”)
outstanding on the date such notice is given and (B) the then Pounds Sterling
equivalent of $2,500,000.  Prior to sending such notice the Alternative Currency
Swing Line Lender shall contact the Borrower which shall specify the LIBOR
Period for the Alternative Currency Revolving Credit Advance to be made by each
Lender in order to repay the Refunded Alternative Currency Swing Line Loan and,
accordingly, such notice sent by the Alternative Currency Swing Line Lender to
each Lender shall specify both such Lender’s Pro Rata Share of the Refunded
Alternative Currency Advance and the LIBOR Period selected by the Borrower for
the Alternative Currency Revolving Credit Advances to be made by the Lenders in
the amount of the Refunded Alternative Currency Swing Line Loan.  Unless any of
the events described in Sections 7.1(f) and 7.1(g) has occurred (in which event
the procedures of Section 1.1(e)(iv) shall apply) and regardless of whether the
conditions precedent set forth in this Agreement to the making of an Alternative
Currency Revolving Credit Advance are then satisfied, each Revolving Lender
shall disburse directly to Agent, its Pro Rata Share of an Alternative Currency
Revolving Credit Advance on behalf of the Alternative Currency Swing Line
Lender, prior to 3:00 p.m. (New York time), in immediately available funds on
the third (3rd) Business Day next following the date that such notice is given
by the Alternative Currency Swing Line Lender.  The proceeds of those
Alternative Currency Revolving Credit Advances shall be immediately paid to the
Alternative Currency Swing Line Lender and applied to repay the Refunded
Alternative Currency Swing Line Loan.

(iv)          If, prior to refunding an Alternative Currency Swing Line Loan
with an Alternative Currency Revolving Credit Advance pursuant to Section
1.1(e)(iii), one of the events described in Sections 7.1(f) or 7.1(g) has
occurred, then, subject to the provisions of Section 1.1(e)(v) below, each
Revolving Lender shall, on the date such Alternative Currency Revolving Credit
Advance was to have been made for the benefit of Borrower, purchase from the
Alternative Currency Swing Line Lender an undivided participation interest in
the Alternative Currency Swing Line Loan in an amount equal to its Pro Rata
Share (determined with respect to Alternative Currency Revolving Credit
Borrowings)

11


--------------------------------------------------------------------------------


of such Alternative Currency Swing Line Loan.  Upon request, each Revolving
Lender shall promptly transfer to the Alternative Currency Swing Line Lender, in
immediately available funds, the amount of its participation interest.

(v)           Each Revolving Lender’s obligation to make Alternative Currency
Revolving Credit Advances in accordance with Section 1.1(e)(iii) and to purchase
participation interests in accordance with Section 1.1(e)(iv) shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right that such
Revolving Lender may have against the Alternative Currency Swing Line Lender,
Borrower or any other Person for any reason whatsoever; (B) the occurrence or
continuance of any Default or Event of Default; (C) any inability of Borrower to
satisfy the conditions precedent to borrowing set forth in this Agreement at any
time or (D) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.  Alternative Currency Swing Line Lender
shall be entitled to recover, on demand, from each Revolving Lender the amounts
required pursuant to Sections 1.1.(e)(iii) or 1.1(e)(iv), as the case may be. 
If any Revolving Lender does not make available such amounts to Agent or the
Alternative Currency Swing Line Lender, as applicable, the Alternative Currency
Swing Line Lender shall be entitled to recover, on demand, such amount on demand
from such Revolving Lender, together with interest thereon for each day from the
date of non-payment until such amount is paid in full at the Federal Funds Rate
for the first two Business Days and at the Alternative Currency Index Rate
thereafter.

(f)            Funding Authorization.

(i)            The proceeds of all Loans made to the Borrower pursuant to this
Agreement (other than Loans made to the Borrower pursuant to the Alternative
Currency Revolving Credit Subfacility) subsequent to the Closing Date are to be
funded by Agent by wire transfer to the account designated by Borrower below
(the “US Disbursement Account”):

Bank:  Deutsche  Trust Company Americas

ABA No.:  021-001-033

Bank Address:  New York, New York

Account No.:  00360911

Reference:  Vertis, Inc.

(ii)           The proceeds of all Loans made to the Borrower pursuant to the
Alternative Currency Revolving Credit Subfacility under this Agreement
subsequent to the Seventh Amendment Effective Date are to be funded by Agent by
wire transfer to the applicable account designated in writing by Borrower to
Agent at least ten (10) Business Days prior to the funding of any such Loan
under the Alternative Currency Revolving Credit Subfacility (each, a “European
Disbursement Account”, and collectively the “European Disbursement

12


--------------------------------------------------------------------------------


Accounts” and collectively with the US Disbursement Account, the “Disbursement
Accounts”).

Borrower shall provide Agent with written notice of any change in the foregoing
instructions at least three (3) Business Days before the desired effective date
of such change.

(g)           Term Loan.  Each Term Lender agrees, severally and not jointly, to
lend to Borrower in one draw, on the Seventh Amendment Effective Date, its Pro
Rata Share of the aggregate amount of $50,000,000 (the “Term Loan”).  The
principal amount of the Term Loan shall be due and payable in full, in cash in
one installment, on the Commitment Termination Date; subject, however, to
acceleration upon (or following) the occurrence of an Event of Default and
during its continuation, or upon earlier termination of this Agreement, as
provided for herein.  Amounts borrowed under this Section 1.1(g) and repaid may
not be reborrowed.  The Term Loan shall be evidenced by promissory notes
substantially in the form of Exhibit 1.1(g) (as amended, modified, extended,
substituted or replaced from time to time, each a “Term Note” and, collectively,
the “Term Notes”), and, except as provided in Section 1.7, the Borrower shall
execute and deliver each Term Note to the applicable Term Lender.  Each Term
Note shall represent the obligation of Borrower to pay the amount of the
applicable Term Lender’s Term Loan Commitment, together with interest thereon.

1.2           Interest and Applicable Margins.

(a)           Borrower shall pay interest to Agent, for the ratable benefit of
Lenders, with respect to the various Loans (other than Letter of Credit
Obligations) made by each Lender (or in the case of the Swing Line Loan, for the
benefit of the Swing Line Lender or, in the case of the Alternative Currency
Swing Line Loan, for the benefit of the Alternative Currency Swing Line Lender),
in arrears on each applicable Interest Payment Date, at the following rates with
respect to (i) Revolving Credit Advances that are Index Rate Loans, the Index
Rate plus the Applicable Revolver Index Margin per annum, (ii) Revolving Credit
Advances that are LIBOR Loans, at the election of Borrower, the applicable LIBOR
Rate plus the Applicable Revolver LIBOR Margin per annum, (iii) the Swing Line
Loan, the Index Rate plus the Applicable Revolver Index Margin per annum, (iv)
Alternative Currency Revolving Credit Advances that are LIBOR Loans, at the
election of Borrower, the applicable Alternative Currency LIBOR Rate plus the
Applicable Revolver LIBOR Margin per annum, (v) Alternative Currency Swing Line
Loan, the Alternative Currency Index Rate plus the Applicable Alternative
Currency Revolver Index Margin per annum, and (vi) the Term Loan, the applicable
LIBOR Rate plus the Applicable Term Loan Margin per annum.

13


--------------------------------------------------------------------------------


As of the Seventh Amendment Effective Date, the Applicable Margins with respect
to Revolving Credit Advances, Alternative Currency Revolving Credit Advances and
Letter of Credit Obligations are as follows:

Applicable Revolver Index Margin

 

1.75

%

Applicable Alternative Currency
Revolver Index Margin

 

3.00

%

Applicable Revolver LIBOR Margin

 

3.00

%

Applicable L/C Margin

 

3.00

%

 

The Applicable Term Loan Margin shall in all events equal the greater of (I)
4.75% and (II) 1.75% in excess of the then Applicable Revolver LIBOR Margin.

The Applicable Margins shall be adjusted (up or down) prospectively on a
quarterly basis as determined by Holdings’ and its Subsidiaries’ consolidated
financial performance, commencing with the first day of the first calendar month
that occurs more than one (1) day after delivery of Holdings’ quarterly
Financial Statements to Lenders for the Fiscal Quarter ending June 30, 2005. 
Adjustments in Applicable Margins with respect to Revolving Credit Advances,
Alternative Currency Revolving Credit Advances and Letter of Credit Obligations
will be determined by reference to the following grid:

If Leverage Ratio is:

 

Level of
Applicable Margins:

<0.7

 

Level I

<1.0, but > 0.7

 

Level II

<1.6, but > 1.0

 

Level III

>1.6

 

Level IV

 

 

Applicable Margins

 

 

 

Level I

 

Level II

 

Level III

 

Level IV

 

Applicable Revolver Index Margin

 

 

1.00

%

 

 

1.25

%

 

 

1.50

%

 

 

1.75

%

 

Applicable Alternative Currency Revolver Index Margin

 

 

2.25

%

 

 

2.50

%

 

 

2.75

%

 

 

3.00

%

 

Applicable Revolver LIBOR Margin

 

 

2.25

%

 

 

2.50

%

 

 

2.75

%

 

 

3.00

%

 

Applicable L/C Margin

 

 

2.25

%

 

 

2.50

%

 

 

2.75

%

 

 

3.00

%

 

 

All adjustments in the Applicable Margins  after June 30, 2005 shall be
implemented quarterly on a prospective basis, for each calendar month commencing
at least one (1) day after the date of delivery to Lenders of the

14


--------------------------------------------------------------------------------


quarterly unaudited Financial Statements evidencing the need for an adjustment. 
Concurrently with the delivery of quarterly unaudited Financial Statements,
Borrower shall deliver to Agent and Lenders a certificate, signed by its chief
financial officer, setting forth in reasonable detail the basis for the
continuance of, or any change in, the Applicable Margins.  Failure to timely
deliver such Financial Statements shall, in addition to any other remedy
provided for in this Agreement, result in an increase in the Applicable Margins
to the highest level set forth in the foregoing grid, until the first day of the
first calendar month following the delivery of those Financial Statements
demonstrating that such an increase is not required.  If any Default or an Event
of Default has occurred and is continuing at the time any reduction in the
Applicable Margins is to be implemented, that reduction shall be deferred until
the first day of the first calendar month following the date on which all
Defaults or Events of Default are waived or cured.

(b)           If any payment on any Loan becomes due and payable on a day other
than a Business Day, the maturity thereof will be extended to the next
succeeding Business Day (except as set forth in the definition of LIBOR Period)
and, with respect to payments of principal, interest thereon shall be payable at
the then applicable rate during such extension.

(c)           All computations of Fees calculated on a per annum basis and
interest shall be made by Agent on the basis of a 360-day year, in each case for
the actual number of days occurring in the period for which such Fees and
interest are payable.  The Index Rate and the Alternative Currency Index Rate
are each floating rates determined for each day.  Each determination by Agent of
an interest rate and Fees hereunder shall be final, binding and conclusive on
Borrower, absent manifest error.

(d)           So long as an Event of Default has occurred and is continuing
under Section 7.1(a), (f) or (g) and without notice of any kind, or so long as
any other Event of Default has occurred and is continuing and at the election of
Agent (or upon the written request of Requisite Lenders) confirmed by written
notice from Agent to Borrower, the interest rates applicable to the Loans and
the Letter of Credit and Unused Line Fees shall be increased by two percentage
points (2%) per annum above the rates of interest or the rate of such Fee
otherwise applicable hereunder (“Default Rate”), and all other outstanding
Obligations which are past due shall bear interest at the then applicable Index
Rate applicable to such other Obligations plus the Default Rate.  Interest,
Unused Line Fees and Letter of Credit Fees at the Default Rate shall accrue from
the initial date of such Event of Default until that Event of Default is cured
or waived and shall be payable upon demand, but in any event, shall be payable
on the next regularly scheduled payment date set forth herein for such
Obligation.

(e)           Borrower shall have the option to (i) request that any Revolving
Credit Advance or Alternative Currency Revolving Credit Advance be made as a
LIBOR Loan, (ii) convert at any time all or any part of outstanding

15


--------------------------------------------------------------------------------


Loans (other than the Swing Line Loan) from Index Rate Loans to LIBOR Loans,
(iii) convert any LIBOR Loan (other than an Alternative Currency Revolving
Credit Advance or the Term Loan) to an Index Rate Loan, subject to payment of
the LIBOR Breakage Costs in accordance with Section 1.3(e) if such conversion is
made prior to the expiration of the LIBOR Period applicable thereto, or
(iv) continue all or any portion of any Loan (other than the Swing Line Loan) as
a LIBOR Loan upon the expiration of the applicable LIBOR Period and the
succeeding LIBOR Period of that continued Loan shall commence on the first day
after the last day of the LIBOR Period of the Loan to be continued, provided,
however, Loans that bear interest by reference to the Alternative Currency LIBOR
Rate and the Alternative Currency Index Rate may not be converted or continued
as Loans that bear interest by reference to the LIBOR Rate or the Index Rate. 
Any such election must be made by 1:00 p.m. (New York time) on the 3rd Business
Day prior to (1) the date of any proposed Revolving Credit Advance or
Alternative Currency Revolving Credit Advance that is to bear interest at the
LIBOR Rate or the Alternative Currency LIBOR Rate, as applicable, (2) the end of
each LIBOR Period with respect to any LIBOR Loans to be continued as such, or
(3) the date on which Borrower wishes to convert any Index Rate Loan to a LIBOR
Loan for a LIBOR Period designated by Borrower in such election.  If no election
is received with respect to a LIBOR Loan by 1:00 p.m. (New York time) on the 3rd
Business Day prior to the end of the LIBOR Period with respect thereto, that
LIBOR Loan (other than an Alternative Currency Revolving Credit Advance) shall
be converted to an Index Rate Loan at the end of its LIBOR Period.  With respect
to any Loan consisting of an Alternative Currency Revolving Credit Advance, if
no election is received with respect to a LIBOR Loan by 1:00 p.m. (New York
time) on the 3rd Business Day prior to the end of the LIBOR Period with respect
thereto, that LIBOR Loan shall be continued as a LIBOR Loan for the same LIBOR
Period.  Borrower must make such election by notice to Agent in writing, by fax
or overnight courier.  In the case of any conversion or continuation, such
election must be made pursuant to a written notice (a “Notice of
Conversion/Continuation”) in the form of Exhibit 1.2(e).  No Loan shall be made,
converted into or continued as a LIBOR Loan, if an Event of Default has occurred
and is continuing and Agent or Requisite Lenders have determined not to make or
continue any Loan as a LIBOR Loan as a result thereof.

(f)            Notwithstanding anything to the contrary set forth in this
Section 1.2, if a court of competent jurisdiction determines in a final order
that the rate of interest payable hereunder exceeds the highest rate of interest
permissible under law (the “Maximum Lawful Rate”), then so long as the Maximum
Lawful Rate would be so exceeded, the rate of interest payable hereunder shall
be equal to the Maximum Lawful Rate; provided, however, that if at any time
thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, Borrower shall continue to pay interest hereunder at the Maximum
Lawful Rate until such time as the total interest received by Agent, on behalf
of Lenders, is equal to the total interest that would have been received had the
interest rate

16


--------------------------------------------------------------------------------


payable hereunder been (but for the operation of this paragraph) the interest
rate payable since the Closing Date as otherwise provided in this Agreement. 
Thereafter, interest hereunder shall be paid at the rate(s) of interest and in
the manner provided in Sections 1.2(a) through (e), unless and until the rate of
interest again exceeds the Maximum Lawful Rate, and at that time this paragraph
shall again apply.  In no event shall the total interest received by any Lender
pursuant to the terms hereof exceed the amount that such Lender could lawfully
have received had the interest due hereunder been calculated for the full term
hereof at the Maximum Lawful Rate.  If the Maximum Lawful Rate is calculated
pursuant to this paragraph, such interest shall be calculated at a daily rate
equal to the Maximum Lawful Rate divided by the number of days in the year in
which such calculation is made.  If, notwithstanding the provisions of this
Section 1.2(f), a court of competent jurisdiction shall determine by a final,
non-appealable order that a Lender has received interest hereunder in excess of
the Maximum Lawful Rate, Agent shall, to the extent permitted by applicable law,
promptly apply such excess as specified in Section 1.5(d) and thereafter shall
refund any excess to Borrower or as such court of competent jurisdiction may
otherwise order.

1.3           Fees.

(a)           Fee Letters.  Borrower shall pay: (i) to GE Capital, individually,
the Fees specified in that certain fee letter, dated as of November 5, 2004
among Borrower and GE Capital (the “GE Capital Fee Letter”), at the times
specified for payment therein; and (ii) for so long as Crystal Capital is a
“Lender”, to Crystal Capital, individually, the Fees specified in that certain
fee letter, dated as of March 13, 2007 among Borrower and Crystal Capital (the
“Crystal Capital Fee Letter”), at the times specified for payment therein.

(b)           Unused Line Fee.  As additional compensation for the Revolving
Lenders, Borrower shall pay to Agent, for the ratable benefit of such Lenders,
in arrears, on the first Business Day of each calendar quarter prior to the
Commitment Termination Date, commencing with January, 2005 and on the Commitment
Termination Date, a fee for Borrower’s non-use of available funds in an amount
equal to one-half of one percent (0.50%) per annum multiplied by the difference
between (x) the Maximum Amount (as it may be reduced from time to time) and
(y) the average for the period of the daily closing balances of the Revolving
Loan (including, without duplication, Swing Line Loans and Alternative Currency
Revolving Loans) outstanding during the period for which such Fee is due.

(c)           Letter of Credit Fee.  Borrower agrees to pay to Agent for the
benefit of Revolving Lenders, as compensation to such Revolving Lenders for
Letter of Credit Obligations incurred hereunder, (i) without duplication of
reasonable, documented, out-of-pocket costs and expenses otherwise payable to
Agent or Lenders hereunder, all costs and expenses incurred by Agent or any
Lender on account of such Letter of Credit Obligations, and (ii) for each
calendar

17


--------------------------------------------------------------------------------


quarter during which any Letter of Credit Obligation shall remain outstanding,
commencing with the first calendar quarter following the Closing Date, a fee
(the “Letter of Credit Fee”) in an amount equal to the Applicable L/C Margin
from time to time in effect multiplied by the maximum amount available from time
to time to be drawn under the applicable Letter of Credit.  Such fee shall be
paid to Agent for the benefit of the Revolving Lenders in arrears, on the first
Business Day of each calendar quarter and on the Commitment Termination Date. 
In addition, Borrower shall pay to any L/C Issuer, on demand, such fees
(including all per annum fees), charges and expenses of such L/C Issuer in
respect of the issuance, negotiation, acceptance, amendment, transfer and
payment of such Letter of Credit or otherwise payable pursuant to the
application and related documentation under which such Letter of Credit is
issued.

(d)           LIBOR Breakage Costs.  Upon (i) any default by Borrower in making
any borrowing of, conversion into or continuation of any LIBOR Loan following
Borrower’s delivery to Agent of any LIBOR Loan request in respect thereof or
(ii) any payment of a LIBOR Loan on any day that is not the last day of the
LIBOR Period applicable thereto (regardless of the source of such prepayment and
whether voluntary, by acceleration or otherwise), Borrower shall pay Agent, for
the benefit of all Lenders that funded or were prepared to fund any such LIBOR
Loan, LIBOR Breakage Costs, if applicable.

(e)           Expenses and Attorneys’ Fees.  Borrower agrees to pay all
reasonable, documented, out-of-pocket fees, charges, costs and expenses
(including, without duplication, reasonable attorneys’ fees and expenses)
incurred by Agent, and, on and after the Seventh Amendment Effective Date, by
Crystal Capital (regardless of whether incurred prior to the Seventh Amendment
Effective Date in connection with the Seventh Amendment to Credit Agreement or
after the Seventh Amendment Effective Date in connection with any of the Loan
Documents), in connection with any matters contemplated by or arising out of the
Loan Documents, in connection with the examination, review, due diligence
investigation, documentation, negotiation, closing and syndication of the
transactions contemplated herein and in connection with the continued
administration of the Loan Documents including any amendments, modifications,
consents and waivers, and Agent will use its best efforts to give Borrower
reasonable notice of all such out-of-pocket fees, charges, costs and expenses;
provided, however, that so long as no Default or Event of Default has occurred
and is continuing, Borrower’s obligation to reimburse out-of-pocket expenses in
respect of (i) any Field Examination (as defined in Section 4.3 hereof) shall
not exceed $40,000 and (ii) any Non-Real Estate Fixed Asset Appraisal (as
defined in Section 6.2(g) hereof) shall not exceed $125,000.  Borrower agrees to
promptly pay reasonable documentation charges assessed by Agent for amendments,
waivers, consents and any of the documentation prepared by Agent’s internal
legal staff.  Borrower agrees to promptly pay, without duplication, all
reasonable, documented, out-of-pocket fees, charges, costs and expenses
(including fees, charges, costs and expenses of attorneys, auditors, appraisers,
consultants and

18


--------------------------------------------------------------------------------


advisors) incurred by Agent, and, after the Seventh Amendment Effective Date, by
Crystal Capital, in connection with any (i) amendment, waiver or consent
requested by a Credit Party with respect to the Loan Documents, (ii) Event of
Default, (iii) work-out or (iv) action to enforce any Loan Document or to
collect any payments due from Borrower or any other Credit Party.  In addition,
in connection with any work-out or action to enforce any Loan Document or to
collect any payments due from Borrower or any other Credit Party, Borrower
agrees to promptly pay all reasonable fees, charges, costs and expenses,
including, without limitation, reasonable attorneys’ fees, incurred by Lenders. 
All fees, charges, costs and expenses for which Borrower is responsible under
this Section 1.3(e) shall be deemed part of the Obligations when incurred,
payable in accordance with the final sentence of Section 1.4 and secured by the
Collateral.

1.4           Receipt of Payments.

(a)           All payments by Borrower of the Obligations shall be without
deduction, defense, setoff or counterclaim and shall be made in same day funds
and delivered to Agent, for the benefit of Agent and Lenders, as applicable, by
wire transfer to (i) with respect to payments in U.S. Dollars, the account
identified below under the heading “US Collection Account” and (ii) with respect
to payments in Pounds Sterling, the account identified below under the heading
“UK Collection Account” or such other place as Agent may from time to time
designate in writing (collectively, the US Collection Account and the UK
Collection Account are herein referred to as the “Collection Account”).

US Collection Account

ABA No. 021-001-033

Account Number 502-328-54

Deutsche Trust Company Americas

New York, New York

ACCOUNT NAME: GECC/CAF DEPOSITORY

Reference:  GE Capital re Vertis, Inc. CFN5830

UK Collection Account

Swift Code BARCGB22

Sort Code 200000

Barclays Bank PLC (London)

ACCOUNT NAME: GE CAPITAL COMMERCIAL FINANCE

Account Number: 60802697

Account ID: 5130

Reference: Vertis, Inc. CFN5830

(b)           Borrower shall make each payment under this Agreement not later
than (i) with respect to payments in Dollars, 4:00 p.m. (New York time) on the
day when due in immediately available funds in Dollars to the US Collection
Account and (ii) with respect to payments in Pounds Sterling, 11:00

19


--------------------------------------------------------------------------------


a.m. (New York time) on the day when due in immediately available funds in
Pounds Sterling to the UK Collection Account.  All payments by Borrower of the
Obligations denominated in Dollars shall be made in Dollars; all payments by
Borrower of the Obligations denominated in Pounds Sterling shall be made in
Pounds Sterling.  For purposes of computing interest and Fees and determining
Borrowing Availability as of any date, all payments shall be deemed received on
the day of receipt of immediately available funds therefor in (i) the U.S.
Collection Account prior to 4:00 p.m. New York time and (ii) the UK Collection
Account prior to 11:00 a.m. (New York time).  Payments received (i) into the
U.S. Collection Account after 4:00 p.m. (New York time) and (ii) after 11:00
a.m. (New York time) in the UK Collection Account on any Business Day shall be
deemed to have been received on the following Business Day.

Whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, the payment may be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the amount of interest and Fees due hereunder.

(c)           Borrower hereby authorizes Lenders to make Revolving Credit
Advances, Alternative Currency Revolving Credit Advances or Swing Line Advances
for the payment of interest, Fees and expenses, Letter of Credit reimbursement
obligations and any amounts required to be deposited with respect to outstanding
Letter of Credit Obligations pursuant to Sections 1.5(e) or 7.3; provided, that
so long as no Event of Default has occurred and is continuing, expense
reimbursements pursuant to Section 1.3(e) shall be payable 10 days after notice
thereof to Borrower (and otherwise such expense reimbursements shall be payable
upon demand).

1.5           Prepayments.

(a)           Voluntary Prepayments of Loans.  At any time, Borrower may prepay
the Loans, in whole or in part, without premium or penalty subject to the
payment of LIBOR Breakage Costs, if applicable.  Prepayments of the Term Loan
shall be applied in accordance with Section 1.5(d).

(b)           Prepayments from Asset Dispositions.

(i)            Except as provided in Section 1.5(b)(ii) below and other than any
asset dispositions in connection with the Permitted Receivables Financing as
otherwise permitted hereunder, immediately upon receipt of any Net Proceeds in
excess of $2,500,000 in the aggregate during any Fiscal Year, Borrower shall
prepay the Loans in an amount equal to such Net Proceeds, except that Borrower
or its Subsidiaries may reinvest all or a portion of the Net Proceeds of any
such Asset Disposition, within three hundred and sixty (360) days, in fixed
assets.  If Borrower does not intend to so reinvest such Net Proceeds or if the
period set forth in the immediately preceding sentence expires without Borrower

20


--------------------------------------------------------------------------------


 

having reinvested the Net Proceeds of any such Asset Disposition, Borrower shall
prepay the Loans in an amount equal to such remaining Net Proceeds in accordance
with Section 1.5(d).  Notwithstanding anything to the contrary in this
Agreement, in the event that, and for so long as, Borrower has Borrowing
Availability, both before and after giving effect to any such prepayment, in
excess of $20,000,000, the provisions of this Section 1.5(b) shall not be
applicable (i.e. no mandatory prepayment pursuant to this Section 1.5(b) shall
be required).

(ii)           Notwithstanding anything to the contrary in this Agreement,
payments from (a) insurance proceeds or (b) condemnation proceeds, in each case,
from casualties or losses to Collateral shall be applied to the Loan in
accordance with this Section1.5(b)(ii).  If (i) Borrower notifies Agent in
writing within thirty (30) days after the occurrence of such event that it
intends to replace or restore the affected Collateral, (ii) the cost required to
replace the Collateral with the same or substantially similar assets or restore
the Collateral to the same value as it had prior to the casualty or condemnation
does not exceed $2,500,000 and (iii) such proceeds, together with any amounts
contributed to or otherwise available to Borrower to replace or restore the
Collateral, are sufficient to cover all or substantially all of the replacement
or restoration of the affected Collateral, Agent shall permit Borrower to
replace or restore the Collateral in a diligent and expeditious manner with
materials and workmanship of substantially the same quality as existed before
the casualty or condemnation; provided, that if Borrower has not completed such
replacement or restoration within 360 days of such event, such insurance
proceeds or condemnation proceeds shall be applied to the Obligations in
accordance with Section 1.5(b)(i).  To the extent not used to replace or restore
the affected Collateral within 360 days of the casualty or condemnation, such
proceeds shall be applied in accordance with Section 1.5(b)(i).  To the extent
such prepayments exceed the then outstanding principal balance of the Loans,
they shall be returned to Borrower.

(c)           Prepayments from Issuance of Securities.  Immediately upon the
receipt by Holdings, Borrower or any of their Subsidiaries of the proceeds of
the issuance of Stock, Borrower shall prepay the Loans in an amount equal to
such proceeds, net of underwriting discounts and commissions and other
reasonable, documented, out-of-pocket costs associated therewith.  The payments
shall be applied in accordance with Section 1.5(d).  Notwithstanding the
foregoing, the following proceeds of stock issuances shall be excluded from any
mandatory prepayment: (i) proceeds of issuances of Stock by any Credit Party on
or prior to the Closing Date, (ii) proceeds of issuances of Stock of Holdings to
management employees of any Credit Party, (iii) proceeds of issuances of Stock
by any Subsidiary of Borrower to Borrower that constitute an Investment
permitted hereunder and (iv) proceeds of issuances of Stock by Holding to (I)
THL and Evercore (Holdings’ two principal shareholders), THL Affiliates,
Evercore Affiliates and any other existing shareholders of Holdings as of the
Closing Date or (II) additional Person(s) that become shareholder(s) of Holdings
following the Closing Date and are reasonably acceptable to Agent, provided,

21


--------------------------------------------------------------------------------


 

however, that any such issuance(s) pursuant to this clause (II) do not result in
a Change of Control .

(d)                                 Application of Proceeds.

(i)            With respect to any prepayments made by Borrower pursuant to
Sections 1.5(b) and 5.17, such prepayments shall be applied as follows: first,
to reduce the outstanding principal balance of the Swing Line Loan or
Alternative Currency Swing Line Loan, as applicable, outstanding to Borrower
until the same have been repaid in full; second, to the Revolving Credit
Advances or Alternative Currency Revolving Credit Advances, as applicable,
outstanding to Borrower until the same have been repaid in full and, in the
event that at the time of such prepayment Borrowing Availability both before and
after giving effect to any such prepayment, is less than $20,000,000, as a
permanent reduction of the Revolving Loan Commitment; and third, to reduce the
outstanding principal balance of the Term Loan outstanding to Borrower until the
same has been repaid in full.

(ii)           With respect to any prepayments made by Borrower pursuant to
Section 1.5(c), such prepayments shall be applied as follows: first, to reduce
the outstanding principal balance of the Swing Line Loan outstanding to Borrower
until the same has been repaid in full; second, to the Revolving Credit Advances
or Alternative Currency Revolving Credit Advances, as applicable, outstanding to
Borrower until the same have been repaid in full; and third, to reduce the
outstanding principal balance of the Term Loan outstanding to Borrower until the
same has been repaid in full.  Considering each type of Loan being prepaid
separately, any such prepayment shall be applied first to Index Rate Loans of
the type required to be prepaid before application to LIBOR Loans of the type
required to be prepaid, in each case in a manner that minimizes any resulting
LIBOR Breakage Costs.

(e)                                  Letter of Credit Obligations.  In the event
any Letters of Credit are outstanding at the time that the Revolving Loan
Commitment is terminated, Borrower shall deposit with Agent for the benefit of
all Revolving Lenders cash in an amount equal to 102% of the aggregate
outstanding Letter of Credit Obligations to be available to Agent to reimburse
payments of drafts drawn under such Letters of Credit and pay any Fees and
expenses related thereto.

1.6           Maturity.  All of the Obligations shall become due and payable as
otherwise set forth herein, but in any event all of the remaining Obligations
(other than contingent indemnification obligations as to which no unsatisfied
claim has been asserted) shall become due and payable upon the Commitment
Termination Date.  Until the Termination Date, Agent shall be entitled to retain
the Liens on the Collateral granted under the Collateral Documents and the
ability to exercise all rights and remedies available to them under the Loan
Documents and applicable laws.  Notwithstanding anything contained in this
Agreement to the

22


--------------------------------------------------------------------------------


 

contrary, upon any termination of the Revolving Loan Commitment, all of the
Obligations (other than contingent indemnification obligations as to which no
unsatisfied claim has been asserted) shall be due and payable.

1.7           Loan Accounts.  Agent shall maintain a loan account (the “Loan
Account”) on its books to record:  the name and federal employer identification
number of each Lender, all Advances and the Term Loan, all payments made by
Borrower, and  all other debits and credits as provided in this Agreement with
respect to the Loans or any other Obligations.  All entries in the Loan Account
shall be made in accordance with Agent’s customary accounting practices as in
effect from time to time.  The balance in the Loan Account, as recorded on
Agent’s most recent printout or other written statement, shall, absent manifest
error, be presumptive evidence of the amounts due and owing to Agent and Lenders
by Borrower; provided that any failure to so record or any error in so recording
shall not limit or otherwise affect Borrower’s duty to pay the Obligations. 
Agent shall render to Borrower a monthly accounting of transactions with respect
to the Loans setting forth the balance of the Loan Account as to Borrower for
the immediately preceding month.  Unless Borrower notifies Agent in writing of
any objection to any such accounting (specifically describing the basis for such
objection), within forty-five (45) days after the date thereof, each and every
such accounting shall, absent manifest error, be deemed final, binding and
conclusive on Borrower in all respects as to all matters reflected therein. 
Only those items expressly objected to in such notice shall be deemed to be
disputed by Borrower.  Notwithstanding any provision herein contained to the
contrary, any Lender may elect (which election may be revoked) to dispense with
the issuance of Notes to that Lender and may rely on the Loan Account as
evidence of the amount of Obligations from time to time owing to it.

1.8                               Yield Protection.

(a)           Capital Adequacy and Other Adjustments.  In the event that any
Lender shall have determined that the adoption or implementation after the date
hereof of any law, treaty, directive, governmental (or quasi-governmental) rule,
regulation, guideline or order, or any change in (or the interpretation,
administration or application of) any of the same regarding capital adequacy,
reserve requirements or similar requirements or compliance by any Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy, reserve requirements or similar requirements (whether or not
having the force of law and whether or not failure to comply therewith would be
unlawful), in each case adopted or implemented after the Closing Date, from any
central bank or governmental agency or body having jurisdiction does or shall
have the effect of increasing the amount of capital, reserves or other funds
required to be maintained by such Lender or any corporation controlling such
Lender against commitments made by it under this Agreement in connection with
the making or financing of the Revolving Loan and thereby reducing the rate of
return on such Lender’s or such corporation’s capital as a consequence of its

23


--------------------------------------------------------------------------------


 

obligations hereunder, then Borrower shall from time to time within fifteen (15)
days after notice and demand from such Lender (together with the certificate
referred to in the next sentence and with a copy to Agent) pay to Agent, for the
account of such Lender, additional amounts sufficient to compensate such Lender
for such reduction.  A certificate as to the amount of such cost and showing the
basis of the computation of such cost submitted by such Lender to Borrower and
Agent shall, absent manifest error, be final, conclusive and binding for all
purposes.

(b)           Increased LIBOR Funding Costs; Illegality.  Notwithstanding
anything to the contrary contained herein, if the introduction of or any change
in any law, rule, regulation, treaty or directive (or any change in the
interpretation, administration or application thereof) shall make it unlawful,
or any central bank or other Governmental Authority shall assert that it is
unlawful, for any Lender to agree to make or to make or to continue to fund or
maintain any LIBOR Loan or Alternative Currency LIBOR Loan, as applicable, then,
unless that Lender is able to make or to continue to fund or to maintain such
LIBOR Loan or Alternative Currency LIBOR Loan, as applicable, at another branch
or office of that Lender without, in that Lender’s opinion, adversely affecting
it or its LIBOR Loans or the income obtained therefrom, on notice thereof and
demand therefor by such Lender to Borrower through Agent, (i) the obligation of
such Lender to agree to make or to make or to continue to fund or maintain LIBOR
Loans or Alternative Currency LIBOR Loans, as applicable, shall terminate and
(ii) each such LIBOR Loan or Alternative Currency LIBOR Loan, as applicable,
shall automatically be converted into an Index Rate Loan or Alternative Currency
Index Rate Loan, respectively.  If, after the date hereof, the introduction of,
change in or interpretation of any law, rule, regulation, treaty or directive
would impose or increase reserve requirements (other than as taken into account
in the definition of LIBOR Rate or Alternative Currency LIBOR Rate, as
applicable) and the result of any of the foregoing is to increase the cost to
Agent or any such Lender of issuing any Letter of Credit or making or continuing
any LIBOR Loan hereunder, as the case may be, or to reduce any amount receivable
hereunder, then Borrower shall from time to time within thirty (30) days after
notice and demand from Agent to Borrower (together with the certificate referred
to in the next sentence) pay to Agent itself or, for the account of (and Agent
shall promptly pay over to) all such affected Lenders, as applicable, additional
amounts sufficient to compensate the Agent and such Lenders for such increased
cost or reduced amount; provided, that such Lender shall not be entitled to any
such amounts to the extent that the event giving rise to such assessment
occurred more than ninety (90) days prior to the date such notice and demand is
given to Borrower; provided, however, that if the event giving rise to such
assessment has a retroactive effect, then such ninety (90) day period shall be
extended to include the period of such retroactive effect.  A certificate as to
the amount of such cost and showing the basis of the computation of such cost
submitted by Agent on behalf of all such affected Lenders to Borrower shall,
absent manifest error, be final, conclusive and binding for all purposes.

24


--------------------------------------------------------------------------------


 

1.9                                 Taxes.

(a)           No Deductions.  Any and all payments or reimbursements made
hereunder (including any payments made pursuant to Section 10) or under any
other Loan Document shall be made free and clear of and without deduction for
any and all Charges, present or future, taxes, levies, imposts, deductions or
withholdings, and all liabilities with respect thereto (including any interest,
additions to tax or penalties applicable thereto) of any nature whatsoever
imposed by any Governmental Authority or by any political subdivision or taxing
authority thereof or therein with respect to such payments (but excluding any
tax imposed on or measured by the net income or profits or any franchise or
other tax in lieu thereof (including branch profits or similar taxes) of Agent
or Lender by (i) the jurisdiction under the laws of which such Agent or Lender
is organized or any political subdivision thereof, or (ii) the jurisdiction of
such Agent’s or Lender’s applicable lending office or any political subdivision
thereof) and all interest, penalties or similar liabilities with respect thereto
(all such non-excluded taxes, levies, imposts, duties, fees, assessments or
other charges being referred to collectively as “Taxes”).  If Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under any other Loan Document to any Lender or Agent, (i) the sum
payable hereunder shall be increased as may be necessary so that, after making
all required deductions (including deductions applicable to additional sums
payable pursuant to this Section 1.9), such Lender or Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) Borrower shall make such deductions, (iii) Borrower
shall timely pay the full amount deducted to the relevant Governmental Authority
in accordance with applicable law, and (iv) Borrower shall furnish to the Agent
the original copy of a receipt evidencing payment thereof within thirty (30)
days after such payment is made.

(b)           Other Taxes.  In addition, Borrower hereby agrees to pay any
present or future stamp or documentary taxes or any other excise or property
taxes, charges or similar levies and irrevocable value added taxes which arise
from any payment made hereunder or under any other Loan Document or from the
execution, delivery, enforcement or registration of, transfer or assignment or
otherwise with respect to, this Agreement or any other Loan Document (“Other
Taxes”).

(c)                                  Foreign Lenders.

(i)            Prior to becoming a Lender under this Agreement and within
fifteen (15) days after a reasonable written request of Borrower or Agent from
time to time thereafter, each such Person or Lender that is not in each case a
“United States person” (as such term is defined in IRC Section 7701(a)(30)) for
U.S. federal income tax purposes (a “Foreign Lender”) shall

25


--------------------------------------------------------------------------------


 

deliver to each of the Borrower and Agent two duly completed copies of United
States IRS Form W-8BEN, Form W-8ECI or Form W-8IMY or other applicable or
successor form, certificate or document prescribed by the IRS or substitute
therefor as applicable, certifying such Foreign Lender’s entitlement to receive
payments under this Agreement and under the Notes free of any United States
withholding tax (a ”Certificate of Exemption”).  Each Foreign Lender claiming
exemption from U.S. federal withholding tax under Section 871(h) or
Section 881(c) of the IRC with respect to payments of “portfolio interest”
hereby represents and warrants to Borrower and Agent that, as of the date that
it became a Lender, such Foreign Lender (i) is not a “bank” within the meaning
of Section 881(c)(3)(A) of the IRC, (ii) is not a “10 percent shareholder” of
Borrower within the meaning of Section 871(h)(3)(B) of the IRC, and (iii) is not
a controlled foreign corporation receiving interest from a related person within
the meaning of Section 864(d)(4) of the IRC.  Each Foreign Lender further
undertakes to deliver to each of Borrower and Agent renewals or additional
copies of such Certificates of Exemption on or before the date that such
Certificate of Exemption expires or becomes obsolete as may be reasonably
requested by Borrower or Agent, and after the occurrence of any event requiring
a change in the Certificate of Exemption so delivered by it, such additional
forms or amendments thereto reflecting such change.  All Certificates of
Exemption, additional forms or amendments thereto described in the preceding
sentence shall certify that such Lender is entitled to receive payments under
this Agreement without deduction or withholding of any United States federal
income taxes, unless an event (including without limitation any change in
treaty, law or regulation, or any change in the interpretation or administration
thereof by any Governmental Authority) has occurred prior to the date on which
any such delivery would otherwise be required which renders all such forms
inapplicable or which would prevent such Lender from duly completing and
delivering any such form or amendment with respect to it and such Lender advises
the Borrower and the Agent that it is not capable of receiving payments without
any deduction or withholding of United States federal income tax.

(ii)           For any period during which Foreign Lender has failed to provide 
Borrower with an appropriate Certificate of Exemption pursuant to clause (c)(i),
above (unless such failure is due to a change in treaty, law or regulation, or
any change in the interpretation or administration thereof by any Governmental
Authority, occurring subsequent to the date on which a form originally was
required to be provided), such Foreign Lender shall not be entitled to
indemnification under this Section 1.9 with respect to Taxes imposed by the
United States; provided that, should Foreign Lender that is otherwise exempt
from or subject to a reduced rate of withholding tax become subject to Taxes
because of its failure to deliver a Certificate of Exemption required under
clause (i), above, Borrower shall take such steps as such Foreign Lender shall
reasonably request to assist such Foreign Lender to recover such Taxes.

(d)           [Intentionally Omitted].

26


--------------------------------------------------------------------------------


 

(e)           United States Lenders.  Each Lender that is a “United States
person” (as such term is defined in IRC Section 7701(a)(30)) shall deliver to
each of the Borrower and Agent two duly completed copies of United States IRS
Form W-9.

(f)            Borrower Indemnification.  Borrower agrees to indemnify and hold
harmless each Lender and Agent, and reimburse each such Lender or Agent (as the
case may be) upon its written request, for the full amount of Taxes (including
any Taxes and Other Taxes imposed by any jurisdiction on amounts payable under
this Section 1.9) levied or imposed and paid by such Lender or Agent (as the
case may be) and any liability (including penalties, interest and expenses,
including reasonable attorney’s fees and expenses) arising therefrom or with
respect thereto whether or not such Taxes or Other Taxes were correctly or
legally asserted by the relevant Governmental Authority.  Additionally, Borrower
agrees to pay additional amounts and to indemnify each Lender (without regard to
the identity of the jurisdiction requiring the deduction or withholding) in
respect of any amounts deducted or withheld by it as described under this
Section 1.9 as a result of any changes after the Closing Date in any applicable
law, treaty, governmental rule, regulation, guideline or order, or in the
interpretation thereof, relating to the deducting or withholding of Taxes.

(g)           [Intentionally Omitted].

(h)           Lender Indemnification of Agent.  If the U.S. IRS or any other
Governmental Authority of the United States or any other country or any
political subdivision thereof asserts a claim that Agent did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate Certificate of Exemption was not delivered or properly completed,
because such Lender failed to notify the Agent of a change in circumstances
which rendered its exemption from withholding ineffective, or for any other
reason), such Lender shall indemnify the Agent fully for all amounts paid,
directly or indirectly, by Agent as tax, withholding therefor, or otherwise,
including penalties and interest, and including taxes imposed by any
jurisdiction on amounts payable to Agent under this subsection, together with
all costs and expenses related thereto (including attorneys fees and time
charges of attorneys for Agent).

(i)            Evidence of Payments.  As soon as practicable after any payment
of Taxes and Other Taxes by the Borrower to a Governmental Authority, the
Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.  Any Non-U.S. Lender or Treaty Lender that is
entitled to an exemption from or reduction of withholding tax with respect to
payments under this Agreement or any Note pursuant to the law of any relevant
jurisdiction or any treaty shall deliver to Borrower (with a copy to Agent), at
the time or times

27


--------------------------------------------------------------------------------


 

prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate.

(j)            Survival.  The agreements in this Section 1.9 shall survive the
termination of this Agreement and the payment of the Obligations.

1.10         Borrower Representative.  Borrower hereby designates Vertis as its
representative and agent on its behalf for the purposes of issuing Notice of
Revolving Credit Advances, Notice of Alternative Currency Revolving Credit
Advances and Notice of Conversion/Continuation, giving instructions with respect
to the disbursement of the proceeds of the Loans, selecting interest rate
options, requesting Letters of Credit, giving and receiving all other notices
and consents hereunder or under any of the other Loan Documents and taking all
other actions (including in respect of compliance with covenants) on behalf of
Borrower under the Loan Documents.  Borrower Representative hereby accepts such
appointment.  Agent and each Lender may regard any notice or other communication
pursuant to any Loan Document from Borrower Representative as a notice or
communication from Borrower.  Each warranty, covenant, agreement and undertaking
made on its behalf by Borrower Representative shall be deemed for all purposes
to have been made by Borrower and shall be binding upon and enforceable against
Borrower to the same extent as it if the same had been made directly by
Borrower.”


2.2.          SECTION 4.6 (LANDLORDS’ AGREEMENTS AND MORTGAGEE AGREEMENTS) OF
THE CREDIT AGREEMENT IS HEREBY AMENDED BY INSERTING THE FOLLOWING SENTENCE
IMMEDIATELY AFTER THE LAST SENTENCE OF SUCH SECTION 4.6 OF THE CREDIT AGREEMENT:

“If Agent receives a landlord or mortgagee agreement or bailee letter, as
applicable, each to be in form and substance reasonably satisfactory to Agent,
after the Seventh Amendment Effective Date, Agent shall (x) review any Reserves
that have been established by Agent based on Agent not having received such
landlord or mortgagee agreement or bailee letter, as applicable, prior to the
Seventh Amendment Effective Date and (y) reduce such Reserves if and to the
extent appropriate based on Agent’s reasonable credit judgment.”


2.3.          SECTION 4.9 (CASH MANAGEMENT SYSTEMS) OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY INSERTING THE FOLLOWING NEW LANGUAGE IMMEDIATELY AFTER THE
LAST SENTENCE OF SUCH SECTION 4.9 OF THE CREDIT AGREEMENT:

“Notwithstanding the foregoing requirements, Borrower and each other Credit
Party shall cause each deposit account of USA Direct, LLC to become subject to a
Control Agreement in form and substance reasonably satisfactory to Agent within
sixty (60) days following the Seventh Amendment Effective Date.”

28


--------------------------------------------------------------------------------


 


2.4.          SECTION 6.1(A) (MINIMUM EBITDA) OF THE CREDIT AGREEMENT IS HEREBY
AMENDED BY DELETING THE FIRST SENTENCE OF SUCH SECTION AND REPLACING IT WITH THE
FOLLOWING NEW SENTENCE:

“Holdings and its Subsidiaries on a consolidated basis shall have: (i) at the
end of each Fiscal Month ending during Fiscal Year 2007, EBITDA for the twelve
trailing Fiscal Months, adjusted to reflect restructuring charges, non-cash
non-recurring charges and other adjustments, if any, all as set forth in Section
6.1(a) of Schedule 1 to Annex F, of not less than $125,000,000; and (ii) at the
end of each Fiscal Quarter ending during Fiscal Year 2008, EBITDA for the twelve
trailing Fiscal Months, adjusted to reflect restructuring charges, non-cash
non-recurring charges and other adjustments, if any, all as set forth in Section
6.1(a) of Schedule 1 to Annex F, of not less than $125,000,000.”


2.5.          SECTION 6.2 (FINANCIAL STATEMENTS AND OTHER REPORTS) OF THE CREDIT
AGREEMENT IS HEREBY AMENDED BY INSERTING THE FOLLOWING NEW CLAUSE IMMEDIATELY
AFTER CLAUSE (P) OF SUCH SECTION 6.2 OF THE CREDIT AGREEMENT:

“(q)         Bank Account Balances.  To Agent, within fifteen (15) Business Days
after the end of each Fiscal Month, a report in form and substance reasonably
satisfactory to Agent with respect to the bank account balances of Borrower and
each other Credit Party.”


2.6.          CLAUSE (L) (DAMAGE; CASUALTY) OF SECTION 7.1 (EVENT OF DEFAULT) OF
THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING SUCH CLAUSE (L) AND REPLACING
IT WITH THE FOLLOWING NEW CLAUSE (L):

“(l)          Damage; Casualty.  Any event occurs, whether or not insured or
insurable, as a result of which EBITDA for the immediately preceding 12 Fiscal
Month period then ended, giving pro forma effect to any such event would be less
than $125,000,000 and any such event cannot reasonably be expected to be
corrected or reversed within 45 days; or”


2.7.          SECTION 7.5 (APPLICATION OF PROCEEDS) OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY DELETING SUCH SECTION IN ITS ENTIRETY AND REPLACING IT WITH
THE FOLLOWING NEW SECTION 7.5:

“7.5         Application of Proceeds.  Notwithstanding anything to the contrary
contained in this Agreement, upon the occurrence and during the continuance of
an Event of Default, Borrower irrevocably waives the right to direct the
application of any and all payments at any time or times thereafter received by
Agent from or on behalf of Borrower, and Agent shall have the continuing and
exclusive right to apply and to reapply any and all payments received at any
time

29


--------------------------------------------------------------------------------


 

or times after the occurrence and during the continuance of an Event of
Default.  Notwithstanding anything to the contrary contained in this Agreement
(including, without limitation, Section 1.1 and Section 1.5 hereof), all
payments (including the proceeds of any Asset Disposition or other sale of, or
other realization upon, all or any part of the Collateral) received after
acceleration of the Obligations shall be applied as follows: first, to all costs
and expenses incurred by or owing to Agent and any Lender with respect to this
Agreement, the other Loan Documents or the Collateral; second, to accrued and
unpaid interest and Fees with respect to Revolving Credit Advances (including
any interest which but for the provisions of the Bankruptcy Code, would have
accrued on such amounts); third, to the principal amount of Revolving Credit
Advances outstanding and to cash collateralize outstanding Letters of Credit
(pro rata among all such Revolving Credit Advances or Letters of Credit, as
applicable, based upon the principal amount of such Revolving Credit Advances or
the outstanding face amount of such Letters of Credit, as applicable); fourth,
to accrued and unpaid interest and Fees with respect to the Term Loan (including
any interest which but for the provisions of the Bankruptcy Code, would have
accrued on such amounts); fifth, to the principal amount of the Term Loan
outstanding; and sixth to any other Obligations owing to Agent or any Lender
under the Loan Documents or any Interest Rate Agreement.  Any balance remaining
shall be delivered to Borrower or to whomever may be lawfully entitled to
receive such balance or as a court of competent jurisdiction may direct.”


2.8.          SECTION 7 (DEFAULTS, RIGHTS AND REMEDIES) OF THE CREDIT AGREEMENT
IS HEREBY AMENDED BY INSERTING THE FOLLOWING NEW SECTION 7.6 IMMEDIATELY
FOLLOWING SECTION 7.5 OF SUCH SECTION 7:

“7.6         Requisite Term Lender Remedies.  Upon the occurrence and during the
continuance of either an Each Lender Event of Default or a Requisite Term Lender
Event of Default, Requisite Term Lenders may send a notice to Agent of their
intent to direct Agent to exercise enforcement rights and remedies against
Borrower, the other Credit Parties and/or the Collateral (a “Requisite Term
Lender Notice”).  On the 91st day after receipt of a Requisite Term Lender
Notice by Agent, unless (i) Agent shall have previously begun and be diligently
pursuing the exercise of enforcement rights and remedies against Borrower, the
other Credit Parties and/or the Collateral, as applicable, (ii) Requisite Term
Lenders shall have withdrawn such Requisite Term Lender Notice, or (iii) the
Each Lender Event of Default or Requisite Term Lender Event of Default for which
the Requisite Term Lenders have sent the Requisite Term Lender Notice no longer
exists or has been waived, Agent shall begin and thereafter continue to take
such action as Requisite Term Lenders may require to exercise such enforcement
rights and remedies against Borrower, the other Credit Parties and/or the
Collateral as are available to Agent under this Agreement and the other Loan
Documents and are specified in the Requisite Term Lender Notice.”

30


--------------------------------------------------------------------------------


 


2.9.          SECTION 9.2 (AMENDMENTS AND WAIVERS) OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY INSERTING THE FOLLOWING NEW CLAUSE (C) IMMEDIATELY FOLLOWING
CLAUSE (B) OF SUCH SECTION 9.2:

“              (c)           (I)  Notwithstanding the foregoing provisions of
this Section 9.2, no amendment, waiver or other modification shall, without the
consent of the Requisite Term Lenders and any other consent required under this
Section 9.2:  (i) amend, waive or otherwise modify the Applicable Term Loan
Margin; (ii) amend, waive or otherwise modify (including, solely for purposes of
the following, any such amendment, waiver or other modification effected through
an amendment or other modification of any defined term used therein), or grant
any consent under the provisions of, Section 1.1(a)(ii), Section 1.1(g), Section
1.5, Section 5.1, Section 5.2, Section 5.3, Section 5.4, Section 5.5, Section
5.7, Section 5.10, Section 5.18, Section 6.1, Section 7.1, Section 7.2, Section
7.3, Section 7.5, Section 7.6, Section 8.2(h)(i) or this Section 9.2(c); (iii)
increase the aggregate amount of the Revolving Loan Commitment of all Revolving
Lenders; (iv) amend, waive or otherwise modify (including, solely for purposes
of the following, any such amendment, waiver or other modification effected
through an amendment or other modification of any defined term used therein), or
grant any consent to depart from the provisions of, any Event of Default
resulting from noncompliance with Section 9.2(b) or with any of the Sections of
this Agreement set forth in clause (ii) above or with clause (iii) above; or (v)
amend, waive or otherwise modify (including, solely for purposes of the
following, any such amendment, waiver or other modification effected through an
amendment or other modification of any defined term used therein), or grant any
consent to depart from, the provisions of the Existing Security Agreement.  Any
such amendment, waiver or other modification shall apply equally to each Lender
and shall be binding upon Credit Parties, Agent, Lenders, and all future holders
of the Obligations.

                (II)  Notwithstanding any other provision of this Agreement to
the contrary, prior to the making of any Alternative Currency Revolving Credit
Advance or Alternative Currency Swing Line Advance Borrower shall first obtain
the written approval of Requisite Term Lenders (which approval may be provided
by the Requisite Term Lenders (i) for a specific Alternative Currency Revolving
Credit Advance or Alternative Currency Swing Line Advance or (ii) for
Alternative Currency Revolving Credit Advances and Alternative Currency Swing
Line Advances in an aggregate amount not to exceed a specified maximum Assigned
Dollar Value amount).

                (III)  In the event, if any, that Borrower or any other Credit
Party shall become debtors in any case under the Bankruptcy Code and, in
connection with such case or cases, Agent and/or Revolving Lenders desire to
permit the use of “Cash Collateral” (as such term is defined in Section 363 (a)
of the Bankruptcy Code) or to permit Borrower or any other Credit Party to
obtain debtor-in-possession financing from Agent or Lenders or any other Person
secured by the Collateral or otherwise, Term Lenders shall retain whatever legal
rights Term

31


--------------------------------------------------------------------------------


 

Lenders would have to object to such usage of cash collateral or provision of
debtor-in-possession financing and Agent and/or Revolving Lenders shall retain
whatever legal rights Agent and/or Revolving Lenders would have to oppose any
such objection, permit use of “Cash Collateral” or provide debtor-in possession
financing.”


2.10.        SECTION 9.13 (CONFIDENTIALITY) OF THE CREDIT AGREEMENT IS HEREBY
AMENDED BY INSERTING THE FOLLOWING NEW SENTENCE AT THE END OF SUCH SECTION 9.13:

“Notwithstanding anything to the contrary herein or in any other Loan Document,
the Borrower and the other Credit Parties agree that Crystal Capital shall have
the right to issue press releases, advertisements or tombstones regarding the
making of the Term Loan to the Borrower pursuant to the terms of this Agreement;
provided, that such press releases, advertisements and tombstones shall be
subject to the prior approval of the Borrower and, to the extent that Agent’s
name is contained in any such press release, advertisement or tombstone or that
any reference to Agent is made therein, the Agent (with each such approval not
to be unreasonably withheld or delayed).”


2.11.        CLAUSE (C) OF SECTION 9.19 (REPLACEMENT OF LENDERS) OF THE CREDIT
AGREEMENT IS HEREBY AMENDED BY DELETING SUCH CLAUSE (C) IN ITS ENTIRETY AND
REPLACING IT WITH THE FOLLOWING NEW CLAUSE (C):

“(c)         If, in connection with any proposed amendment, modification, waiver
or termination pursuant to Section 9.2 (a “Proposed Change”) requiring (i) the
consent of all affected Lenders, the consent of Requisite Lenders is obtained,
but the consent of other Lenders whose consent is required is not obtained (any
such Lender whose consent is not obtained being referred to as a “Non-Consenting
Lender”), (ii) the consent of Supermajority Lenders, the consent of Requisite
Lenders is obtained but the consent of Supermajority Lenders is not obtained, or
(iii) the consent of both Requisite Lenders and Requisite Term Lenders, the
consent of Requisite Lenders is obtained but the consent of Requisite Term
Lenders is not obtained, then, so long as Agent is not a Non-Consenting Lender,
at Borrower’s request Agent, or a Person reasonably acceptable to Agent, shall
have the right with Agent’s consent and in Agent’s sole discretion (but shall
have no obligation) to purchase from such Non-Consenting Lenders, and such
Non-Consenting Lenders agree that they shall, upon Agent’s request, sell and
assign to Agent or such Person, all of the Loans and Commitments of such
Non-Consenting Lenders for an amount equal to the principal balance of all Loans
held by the Non-Consenting Lenders and all accrued interest and Fees and other
Obligations owing with respect thereto through the date of sale, such purchase
and sale to be consummated pursuant to an executed Assignment Agreement.”

32


--------------------------------------------------------------------------------


 


2.12.        THE DEFINITION OF THE TERM “ALTERNATIVE CURRENCY LIBOR RATE”
CONTAINED IN ANNEX A (DEFINITIONS) TO THE CREDIT AGREEMENT IS HEREBY AMENDED BY
DELETING THE WORDS “TELERATE PAGE 3750” FROM CLAUSE (A) OF SUCH DEFINITION AND
REPLACING THEM WITH THE WORDS “REUTERS SCREEN LIBOR01 PAGE”.


2.13.        THE DEFINITION OF THE TERM “COMMITMENTS” CONTAINED IN ANNEX A
(DEFINITIONS) TO THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING SUCH
DEFINITION IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING NEW DEFINITION:

“Commitments means (a) as to any Lender, the aggregate of such Lender’s 
Revolving Loan Commitment and Term Loan Commitment each as set forth on Annex B
to the Agreement or in the most recent Assignment Agreement executed by such
Lender and (b) as to all Lenders, the aggregate of all Lenders’ (i) Revolving
Loan Commitments, which aggregate commitment shall be Two Hundred Million
Dollars ($200,000,000) as of the Seventh Amendment Effective Date, and (ii) Term
Loan Commitments, which aggregate commitment shall be Fifty Million Dollars
($50,000,000) as of the Seventh Amendment Effective Date, as such Commitments
may be reduced, amortized or adjusted from time to time in accordance with this
Agreement.  For the avoidance of doubt, the aggregate amount of the Revolving
Loan Commitments shall not be subject to any of the adjustments or reductions
contemplated by the Fourth Amendment to Credit Agreement.”


2.14.        THE DEFINITION OF THE TERM “LENDERS” CONTAINED IN ANNEX A
(DEFINITIONS) TO THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING SUCH
DEFINITION IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING NEW DEFINITION:

“Lenders means GE Capital, the Revolving Lenders, the Term Lenders, and, if any
such Lender shall decide to assign all or any portion of the Obligations
pursuant to and in accordance with the terms of this Agreement, the term
“Lenders” shall include any assignee of such Lender.”


2.15.        THE DEFINITION OF THE TERM “LIBOR LOANS” CONTAINED IN ANNEX A
(DEFINITIONS) TO THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING SUCH
DEFINITION IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING NEW DEFINITION:

“LIBOR Loans means an Advance or Term Loan or any portion thereof bearing
interest by reference to the LIBOR Rate or Alternative Currency LIBOR Rate, as
applicable.”


2.16.        THE DEFINITION OF THE TERM “LIBOR RATE” CONTAINED IN ANNEX A
(DEFINITIONS) TO THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING THE WORDS
“TELERATE PAGE

33


--------------------------------------------------------------------------------



 


3750” FROM CLAUSE (A) OF SUCH DEFINITION AND REPLACING THEM WITH THE WORDS
“REUTERS SCREEN LIBOR01 PAGE”.


2.17.        THE DEFINITION OF THE TERM “LOANS” CONTAINED IN ANNEX A
(DEFINITIONS) TO THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING SUCH
DEFINITION IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING NEW DEFINITION:

“Loans means the Revolving Loan, including, without limitation, any loans
pursuant to Alternative Currency Revolving Credit Advances, the Term Loan, and
the Swing Line Loan.”


2.18.        THE DEFINITION OF THE TERM “NOTES” CONTAINED IN ANNEX A
(DEFINITIONS) TO THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING SUCH
DEFINITION IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING NEW DEFINITION:

“Notes means, collectively, the Revolving Notes, the Term Notes, and the Swing
Line Note.”


2.19.        THE DEFINITION OF THE TERM “PRO RATA SHARE” CONTAINED IN ANNEX A
(DEFINITIONS) TO THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING SUCH
DEFINITION IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING NEW DEFINITION:

“Pro Rata Share means with respect to all matters relating to any Lender
(a) with respect to the Revolving Loan, the percentage obtained by dividing
(i) the Revolving Loan Commitment of that Lender by (ii) the aggregate Revolving
Loan Commitments of all Lenders, (b) with respect to the Term Loan, the
percentage obtained by dividing (i) the Term Loan Commitment of that Lender by
(ii) the aggregate Term Loan Commitments of all Lenders, (c) with respect to all
Loans, the percentage obtained by dividing (i) the aggregate Commitments of that
Lender by (ii) the aggregate Commitments of all Lenders, and (d) with respect to
all Loans on and after the Commitment Termination Date, the percentage obtained
by dividing (i) the aggregate outstanding principal balance of the Loans held by
that Lender, by (ii) the outstanding principal balance of the Loans held by all
Lenders, as any such percentages may be adjusted by assignments pursuant to
Section 8.1.”


2.20.        THE DEFINITION OF THE TERM “REVOLVING LOAN COMMITMENT” CONTAINED IN
ANNEX A (DEFINITIONS) TO THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING SUCH
DEFINITION IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING NEW DEFINITION:

“Revolving Loan Commitment means (a) as to any Lender, the commitment of such
Lender to make its Pro Rata Share of Revolving Credit Advances and Alternative
Currency Revolving Credit Advances or incur its Pro Rata Share of

34


--------------------------------------------------------------------------------


 

Letter of Credit Obligations (including, in the case of the Swing Line Lender,
its commitment to make Swing Line Advances as a portion of its Revolving Loan
Commitment and in the case of the Alternative Currency Swing Line Lender, its
commitment to make Alternative Currency Swing Line Advances as a portion of its
Revolving Loan Commitment) as set forth on Annex B or in the most recent
Assignment Agreement, if any, executed by such Lender and (b) as to all Lenders,
the aggregate commitment of all Lenders to make the Revolving Credit Advances
(including, in the case of the Swing Line Lender, Swing Line Advances and in the
case of the Alternative Currency Swing Line Lender, Alternative Currency Swing
Line Advances) and Alternative Currency Revolving Credit Advances or incur
Letter of Credit Obligations, which aggregate commitment shall be Two Hundred
Million Dollars ($200,000,000) as of the Seventh Amendment Effective Date, as
such amount may be adjusted, if at all, from time to time in accordance with the
Agreement.”


2.21.        ANNEX A (DEFINITIONS) TO THE CREDIT AGREEMENT IS HEREBY FURTHER
AMENDED BY INSERTING THE FOLLOWING NEW DEFINED TERMS INTO SUCH ANNEX IN
APPROPRIATE ALPHABETICAL ORDER:

“Applicable Term Loan Margin means the per annum interest rate from time to time
in effect and payable in addition to the LIBOR Rate, applicable to the Term
Loan, as determined by reference to Section 1.2(a).”

“Crystal Capital means Crystal Capital Fund, L.P., a limited partnership
organized under the laws of Delaware, in its capacity as a Term Lender.”

“Crystal Capital Fee Letter has the meaning set forth in Section 1.3(a).”

“Each Lender Event of Default means an Event of Default which has resulted from
noncompliance with any covenant or agreement contained in this Agreement the
amendment, waiver or other modification of which would require the consent of
each Lender directly affected thereby pursuant to Section 9.2(b).”

“Fourth Amendment to Credit Agreement means that certain Amendment No. 4 to
Credit Agreement, dated as of May 30, 2006, by and among the Borrower, the other
Credit Parties, the Agent and Lenders.”

“Requisite Term Lenders means Term Lenders having (a) more than 50% of the Term
Loan Commitments of all Term Lenders, or (b) if the Term Loan Commitments have
been terminated, more than 50% of the aggregate outstanding amount of the Term
Loans; provided that if there is more than one Term Lender, Requisite Term
Lenders shall in any event be at least two (2) Term Lenders.”

“Requisite Term Lender Notice has the meaning set forth in Section 7.6.”

“Requisite Term Lender Event of Default means an Event of Default which has
resulted from noncompliance with any covenant or agreement contained in this

35


--------------------------------------------------------------------------------


 

Agreement the amendment, waiver or other modification of which would require the
consent of the Requisite Term Lenders pursuant to Section 9.2(c).”

“Seventh Amendment to Credit Agreement or Seventh Amendment means that certain
Limited Consent and Amendment No. 7 to Credit Agreement, dated as of March    ,
2007, by and among the Borrower, the other Credit Parties, the Agent and
Lenders.”

“Seventh Amendment Effective Date means the date on which the conditions
precedent to the effectiveness of the Seventh Amendment to Credit Agreement are
satisfied and the Seventh Amendment to Credit Agreement becomes effective.”

“Term Lenders means those Lenders having a Term Loan Commitment.”

“Term Loan has the meaning ascribed to it in Section 1.1(g).”

“Term Loan Commitment means: (x) (a) as to any Term Lender, the commitment of
such Lender to make its Pro Rata Share of the Term Loan as set forth on Annex B
or in the most recent Assignment Agreement, if any, executed by such Lender and
(b) as to all Term Lenders, the aggregate commitment of all Lenders to make the
Term Loan, which aggregate commitment shall be Fifty Million Dollars
($50,000,000) on the Seventh Amendment Effective Date; and (y) after the
$50,000,000 Term Loan has been funded by the Term Lenders, (a) as to any Term
Lender, the Pro Rata Share of the outstanding principal amount of the Term Loan
owing to such Lender and (b) as to all Term Lenders, the aggregate outstanding
principal amount of the Term Loan, which shall be Fifty Million Dollars
($50,000,000), as such amount may be reduced, if at all, from time to time in
accordance with the Agreement.”

“Term Notes has the meaning ascribed to it in Section 1.1(g).”


2.22.        ANNEX B (PRO RATA SHARES AND COMMITMENT AMOUNTS) TO THE CREDIT
AGREEMENT IS HEREBY AMENDED BY DELETING SUCH ANNEX B IN ITS ENTIRETY AND
REPLACING IT WITH THE NEW ANNEX B SET FORTH IN EXHIBIT A TO THIS AMENDMENT.


2.23.        SECTION 6.1(A) (MINIMUM EBITDA) OF SCHEDULE 1 TO ANNEX F
(COMPLIANCE AND PRICING CERTIFICATE) OF THE CREDIT AGREEMENT IS HEREBY AMENDED
BY:


(A)           REPLACING THE FIGURE “$160,000,000” APPEARING OPPOSITE THE TERM
“REQUIRED EBITDA” IN SUCH SECTION 6.1(A) OF SCHEDULE 1 TO ANNEX F AND REPLACING
IT WITH THE FIGURE “$125,000,000”; AND


(B)           INSERTING THE FOLLOWING NEW FOOTNOTE AT THE END OF SUCH SECTION
6.1(A) OF SCHEDULE 1 TO ANNEX F:

36


--------------------------------------------------------------------------------


 

“To the extent the management fees permitted to be paid to (A) THL and/or any
THL Affiliates or (B) Evercore and/or any Evercore Affiliates, in accordance
with Section 5.8 of the Agreement are accrued rather than paid, such accrued
management fees may be considered and included on the line item above for “any
other non-cash gains/(losses) (other than non-cash losses relating to
write-offs, write-downs or reserves with respect to Accounts and Inventory” for
purposes of calculating Minimum EBITDA.”


2.24.        SCHEDULE 1 TO EXHIBIT 6.2(E) TO THE CREDIT AGREEMENT IS HEREBY
AMENDED BY DELETING SUCH SCHEDULE 1 IN ITS ENTIRETY AND REPLACING IT WITH THE
NEW SCHEDULE 1 TO EXHIBIT 6.2(E) SET FORTH IN EXHIBIT B TO THIS AMENDMENT.


2.25.        FOR THE PURPOSE OF CLARIFICATION AND NOTWITHSTANDING ANYTHING TO
THE CONTRARY IN THE FOURTH AMENDMENT TO CREDIT AGREEMENT, THE TERMS AND
PROVISIONS SET FORTH IN SECTION 2.5 AND SECTION 2.7 OF THE FOURTH AMENDMENT TO
CREDIT AGREEMENT, INCLUDING THE “STEP DOWNS” (AS DEFINED IN AND SET FORTH IN THE
FOURTH AMENDMENT TO CREDIT AGREEMENT) AND ANY OTHER ADJUSTMENTS OR REDUCTIONS TO
THE ADVANCE RATE AND THE COMMITMENTS SET FORTH IN THE FOURTH AMENDMENT TO CREDIT
AGREEMENT, SHALL NO LONGER BE APPLICABLE AND SHALL BE OF NO FURTHER FORCE AND
EFFECT.


2.26.        ADDITIONAL JOINT-LEAD ARRANGER.  CRYSTAL CAPITAL FUND, L.P. IS
HEREBY APPOINTED AS A JOINT-LEAD ARRANGER IN RESPECT OF THE AGREEMENT.


2.27.        CERTAIN MORTGAGE MATTERS.  WITH RESPECT TO THOSE MORTGAGED
PROPERTIES SET FORTH ON EXHIBIT C TO THIS AMENDMENT, WITHIN THIRTY (30) DAYS
FOLLOWING THE SEVENTH AMENDMENT EFFECTIVE DATE, WHICH 30-DAY PERIOD MAY BE
EXTENDED TO SIXTY (60) DAYS BY AGENT IN ITS DISCRETION, AGENT SHALL HAVE
RECEIVED DULY EXECUTED AND EFFECTIVE DATE DOWN ENDORSEMENTS TO THE TITLE
POLICIES WITH RESPECT TO EACH OF THE MORTGAGES RELATING TO SUCH MORTGAGED
PROPERTIES AND SUCH OTHER INSTRUMENTS, AMENDMENTS, AGREEMENTS AND DOCUMENTS AS
AGENT MAY REASONABLY REQUEST RELATING TO SUCH MORTGAGES IN CONNECTION WITH THIS
AMENDMENT, ALL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO AGENT.


2.28.        CERTAIN GOOD STANDING CERTIFICATES.  WITHIN THIRTY (30) DAYS
FOLLOWING THE SEVENTH AMENDMENT EFFECTIVE DATE AGENT SHALL HAVE RECEIVED GOOD
STANDING CERTIFICATES AND CERTIFICATES OF QUALIFICATION TO CONDUCT BUSINESS,
EACH DATED A RECENT DATE RELATIVE TO THE DATE OF THIS AMENDMENT AND CERTIFIED BY
THE APPLICABLE SECRETARY OF STATE OR OTHER AUTHORIZED GOVERNMENTAL AUTHORITY (1)
FROM THE STATE OF NEW YORK WITH RESPECT TO USA DIRECT, LLC, (2) FROM THE
DISTRICT OF COLUMBIA AND THE STATE OF INDIANA WITH RESPECT TO VERTIS, INC., AND
(3) FROM THE STATE OF CONNECTICUT WITH RESPECT TO WEBCRAFT, LLC.

37


--------------------------------------------------------------------------------


 


3.             CONSENTS.


3.1.          NOTWITHSTANDING ANY TERM OR PROVISION OF THE CREDIT AGREEMENT OR
ANY OTHER LOAN DOCUMENT TO THE CONTRARY, AGENT AND LENDERS HEREBY CONSENT TO THE
INCURRENCE BY THE BORROWER OF THE TERM LOAN IN THE AGGREGATE PRINCIPAL AMOUNT OF
$50,000,000, AS FURTHER DESCRIBED IN AND SUBJECT TO THE TERMS AND PROVISIONS SET
FORTH IN SECTION 2 ABOVE.


3.2.          NOTWITHSTANDING ANY TERM OR PROVISION OF THE CREDIT AGREEMENT OR
ANY OTHER LOAN DOCUMENT TO THE CONTRARY, AGENT AND LENDERS HEREBY CONSENT TO A
SALE-LEASEBACK TRANSACTION WITH RESPECT TO THE REAL ESTATE CURRENTLY OWNED BY
WEBCRAFT, LLC AND LOCATED IN CHALFONT, PENNSYLVANIA (THE “CHALFONT
SALE-LEASEBACK”) AND, IN CONNECTION THEREWITH, THE RELEASE OF AGENT’S LIENS ON
THOSE SPECIFIC ASSETS OF WEBCRAFT, LLC WHICH RELATE TO SUCH REAL ESTATE AND ARE
BEING TRANSFERRED BY WEBCRAFT, LLC TO THE CHALFONT PURCHASER (AS DEFINED BELOW)
UPON THE CLOSING OF AND IN CONNECTION WITH THE CHALFONT SALE-LEASEBACK;
PROVIDED, THAT: (I) THE CHALFONT SALE-LEASEBACK SHALL BE ENTERED INTO WITH A
THIRD PARTY PURCHASER (THE “CHALFONT PURCHASER”) AND SHALL BE AN ARMS-LENGTH
TRANSACTION; (II) ON OR PRIOR TO THE DATE OF CONSUMMATION OF THE CHALFONT
SALE-LEASEBACK, AGENT SHALL HAVE RECEIVED AN OPINION, IN FORM AND SUBSTANCE
SATISFACTORY TO AGENT, AND FROM OUTSIDE LEGAL COUNSEL TO THE BORROWER ACCEPTABLE
TO AGENT, STATING THAT THE CONSUMMATION OF THE CHALFONT SALE-LEASEBACK DOES NOT
CONFLICT WITH ANY PROVISION OF THE EXISTING SECURITY AGREEMENT, THE FEBRUARY
2003 SENIOR SUBORDINATED DEBT DOCUMENTS, THE 2002 SENIOR DEBT DOCUMENTS, THE
2003 SENIOR SECURED DEBT DOCUMENTS, THE MEZZANINE DEBT DOCUMENTS, THE
RECEIVABLES INDENTURE OR THE RECEIVABLES PURCHASE AGREEMENT; (III) AS A
CONDITION TO THE CONSUMMATION OF THE CHALFONT SALE-LEASEBACK, BORROWER AND THE
OTHER CREDIT PARTIES SHALL OBTAIN A LANDLORD WAIVER AGREEMENT WITH THE CHALFONT
PURCHASER WHICH AGREEMENT SHALL CONTAIN A WAIVER OR SUBORDINATION OF ALL LIENS
OR CLAIMS THAT THE CHALFONT PURCHASER MAY ASSERT AGAINST THE COLLATERAL AT THAT
LOCATION, AND SHALL OTHERWISE BE REASONABLY SATISFACTORY IN FORM AND SUBSTANCE
TO AGENT; AND (IV) THE NET PROCEEDS OF THE CHALFONT SALE-LEASEBACK SHALL BE
APPLIED IN ACCORDANCE WITH THE PROVISIONS OF SECTION 1.5 OF THE CREDIT
AGREEMENT.  AT BORROWER’S EXPENSE, AGENT SHALL EXECUTE AND DELIVER SUCH LIEN
RELEASE INSTRUMENTS AND DOCUMENTS AND TAKE SUCH RELATED ACTIONS AS BORROWER MAY
REASONABLY REQUEST TO EVIDENCE AND OTHERWISE EFFECTUATE THE RELEASE OF AGENT’S
LIENS ON SUCH REAL ESTATE AND SPECIFIC ASSETS OF WEBCRAFT, LLC WHICH RELATE TO
SUCH REAL ESTATE UPON THE CLOSING OF THE CHALFONT SALE-LEASEBACK IN ACCORDANCE
WITH THE PROVISIONS OF THIS SECTION 3.2.


4.             FURTHER ASSURANCES.  EACH CREDIT PARTY SHALL, FROM TIME TO TIME,
EXECUTE AND DELIVER SUCH AGREEMENTS, INSTRUMENTS, CERTIFICATES, REPORTS AND
OTHER DOCUMENTS AND TAKE ALL SUCH ACTIONS AS AGENT OR LENDERS AT ANY TIME MAY
REASONABLY REQUEST TO EVIDENCE, FURTHER DOCUMENT, EFFECTUATE OR OTHERWISE
IMPLEMENT THE ACTIONS DESCRIBED ABOVE IN SECTIONS 2 AND 3 UNDER THE CREDIT
AGREEMENT AND/OR THE OTHER LOAN DOCUMENTS.


5.             REPRESENTATIONS AND WARRANTIES.  BORROWER AND CREDIT PARTIES,
JOINTLY AND SEVERALLY, HEREBY REPRESENT AND WARRANT TO AGENT AND LENDERS THAT:


5.1.          THE EXECUTION, DELIVERY AND PERFORMANCE BY BORROWER AND EACH OF
THE OTHER CREDIT PARTIES OF THIS AMENDMENT HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY CORPORATE ACTION, AND THIS AMENDMENT CONSTITUTES THE LEGAL, VALID AND
BINDING OBLIGATION OF BORROWER AND EACH OF THE OTHER CREDIT PARTIES ENFORCEABLE
AGAINST EACH OF THEM IN ACCORDANCE WITH ITS TERMS, EXCEPT AS THE ENFORCEMENT
HEREOF MAY BE SUBJECT TO THE EFFECT OF ANY APPLICABLE BANKRUPTCY,

38


--------------------------------------------------------------------------------



 


INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAW AFFECTING CREDITORS’
RIGHTS GENERALLY OR TO GENERAL PRINCIPLES OF EQUITY.


5.2.          THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AMENDMENT AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY BY BORROWER AND EACH OTHER
CREDIT PARTY DO NOT, AND WILL NOT:


(A)           CONTRAVENE OR CONFLICT WITH ANY PROVISION OF (I) LAW, (II) ANY
JUDGMENT, DECREE OR ORDER, OR (III) THE CERTIFICATE OR ARTICLES OF INCORPORATION
OR BY-LAWS OR OTHER CONSTITUENT DOCUMENTS OF BORROWER OR ANY OTHER CREDIT PARTY;
OR


(B)           CONTRAVENE OR CONFLICT WITH, OR CAUSE ANY LIEN TO ARISE UNDER, (I)
EXCEPT IF SUCH CONTRAVENTIONS, CONFLICTS, OR LIENS DO NOT HAVE AND WOULD NOT
REASONABLY BE EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A
MATERIAL ADVERSE EFFECT, ANY PROVISION OF ANY INDENTURE, AGREEMENT, MORTGAGE,
LEASE, INSTRUMENT OR OTHER DOCUMENT BINDING UPON OR OTHERWISE AFFECTING BORROWER
OR ANY CREDIT PARTY OR ANY PROPERTY OF BORROWER OR ANY CREDIT PARTY OR (II) THE
SECURITY AGREEMENT, THE FEBRUARY 2003 SENIOR SUBORDINATED DEBT DOCUMENTS, THE
2002 SENIOR DEBT DOCUMENTS, THE 2003 SENIOR SECURED DEBT DOCUMENTS OR THE
MEZZANINE DEBT DOCUMENTS.


5.3.          EACH OF THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 3
OF THE CREDIT AGREEMENT IS TRUE, COMPLETE AND CORRECT AS OF THE DATE OF THIS
AMENDMENT OTHER THAN IN THE CASE OF REPRESENTATIONS AND WARRANTIES THAT SPEAK AS
OF A SPECIFIC DATE IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES SHALL HAVE
BEEN TRUE, COMPLETE AND CORRECT AS OF SUCH DATE.  EACH SCHEDULE TO THE CREDIT
AGREEMENT REMAINS TRUE, COMPLETE AND CORRECT EXCEPT TO THE EXTENT SET FORTH IN
THE ATTACHED EXHIBIT D TO THIS AMENDMENT.


5.4.          NO DEFAULT OR EVENT OF DEFAULT EXISTS UNDER THE CREDIT AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR WILL EXIST AFTER OR BE TRIGGERED BY THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AMENDMENT OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY.  IN ADDITION, EACH OF BORROWER AND EACH OTHER
CREDIT PARTY HEREBY REPRESENTS, WARRANTS AND REAFFIRMS THAT THE CREDIT AGREEMENT
AND EACH OF THE OTHER LOAN DOCUMENTS REMAINS IN FULL FORCE AND EFFECT.


6.             CONDITIONS PRECEDENT TO EFFECTIVENESS.  THE EFFECTIVENESS OF THE
AMENDMENTS SET FORTH IN SECTION 2 HEREOF AND THE CONSENTS SET FORTH IN SECTION 3
HEREOF ARE IN EACH INSTANCE SUBJECT TO THE SATISFACTION OF EACH OF THE FOLLOWING
CONDITIONS PRECEDENT, EACH IN A MANNER SATISFACTORY TO AGENT:


6.1.          AMENDMENT.  THIS AMENDMENT SHALL HAVE BEEN DULY EXECUTED AND
DELIVERED BY BORROWER, THE OTHER CREDIT PARTIES, AGENT AND LENDERS.


6.2.          REVOLVING LENDER FEES.  AGENT SHALL HAVE RECEIVED IN CASH AN
AMENDMENT FEE FROM BORROWER IN AN AMOUNT EQUAL TO 0.20% OF THE AGGREGATE AMOUNT
OF ALL OF THE REVOLVING LOAN COMMITMENTS, TO BE DISTRIBUTED BY AGENT PRO RATA TO
THE REVOLVING LENDERS.

39


--------------------------------------------------------------------------------


 


6.3.          TERM LENDER FEES.  CRYSTAL CAPITAL SHALL HAVE RECEIVED ANY FEES
DUE AND PAYABLE TO CRYSTAL CAPITAL PURSUANT TO AND IN ACCORDANCE WITH THE TERMS
OF THE CRYSTAL CAPITAL FEE LETTER.


6.4.          NO DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING OR WOULD RESULT FROM THE EFFECTIVENESS OF THIS AMENDMENT OR
THE CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.


6.5.          CONSENTS AND APPROVALS.  AGENT SHALL HAVE RECEIVED EVIDENCE
SATISFACTORY TO AGENT THAT ANY NECESSARY CONSENTS AND APPROVALS TO ANY AND ALL
TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT HAVE BEEN OBTAINED BY THE BORROWER
AND EACH OTHER CREDIT PARTY.


6.6.          TERM NOTES.  EACH TERM LENDER SHALL HAVE RECEIVED A TERM NOTE
DATED THE DATE OF THIS AMENDMENT IN THE AMOUNT OF SUCH TERM LENDER’S TERM LOAN
COMMITMENT DULY EXECUTED BY THE BORROWER.


6.7.          REVOLVING NOTES.  EACH REVOLVING LENDER SHALL HAVE RECEIVED A NEW
REVOLVING NOTE IN FORM AND SUBSTANCE SATISFACTORY TO AGENT DATED THE DATE OF
THIS AMENDMENT AND REFLECTING SUCH REVOLVING LENDER’S REDUCED REVOLVING LOAN
COMMITMENT PURSUANT TO THE TERMS OF THIS AMENDMENT.


6.8.          MORTGAGE MATTERS.  AGENT SHALL HAVE RECEIVED DULY EXECUTED AND
EFFECTIVE DATE DOWN ENDORSEMENTS TO THE TITLE POLICIES WITH RESPECT TO EACH OF
THE MORTGAGES OTHER THAN THOSE ADDRESSED BY SECTION 2.27 OF THIS AMENDMENT AND
SUCH OTHER INSTRUMENTS, AMENDMENTS, AGREEMENTS AND DOCUMENTS AS AGENT MAY
REASONABLY REQUEST RELATING TO SUCH MORTGAGES IN CONNECTION WITH THIS AMENDMENT,
ALL IN FORM AND SUBSTANCE SATISFACTORY TO AGENT.


6.9.          SECURITY INTERESTS.  AGENT AND LENDERS SHALL HAVE RECEIVED
EVIDENCE SATISFACTORY TO THEM THAT AGENT (FOR THE BENEFIT OF ITSELF AND LENDERS)
HAS A VALID AND PERFECTED FIRST PRIORITY SECURITY INTEREST IN THE COLLATERAL.


6.10.        LIEN SEARCH RESULTS.  AGENT SHALL HAVE RECEIVED LIEN SEARCH RESULTS
WITH RESPECT TO THE BORROWER AND EACH OTHER CREDIT PARTY (OTHER THAN VERTIS
DIGITAL SERVICES LIMITED) SATISFACTORY IN FORM AND SUBSTANCE TO AGENT.


6.11.        CHARTERS AND BYLAWS.  AGENT SHALL HAVE RECEIVED EACH OF BORROWER’S
AND EACH OTHER CREDIT PARTY’S (A) CHARTER (OR FOREIGN EQUIVALENT) AND ALL
AMENDMENTS THERETO, IF ANY, AND (B) BYLAWS OR OPERATING AGREEMENT, AS
APPLICABLE, TOGETHER WITH ALL AMENDMENTS THERETO, IF ANY.


6.12.        GOOD STANDING CERTIFICATES.  AGENT SHALL HAVE RECEIVED, OTHER THAN
AS ADDRESSED BY SECTION 2.28 OF THIS AMENDMENT, WITH RESPECT TO EACH OF BORROWER
AND EACH OTHER CREDIT PARTY (OTHER THAN VERTIS DIGITAL SERVICES LIMITED): (A)
GOOD STANDING CERTIFICATES IN SUCH ENTITY’S STATE OF FORMATION (OR FOREIGN
EQUIVALENT); AND (B) GOOD STANDING CERTIFICATES AND CERTIFICATES OF
QUALIFICATION TO CONDUCT BUSINESS (OR FOREIGN EQUIVALENT) IN EACH JURISDICTION
WHERE SUCH ENTITY’S OWNERSHIP OR LEASE OF PROPERTY OR THE CONDUCT OF ITS
BUSINESS REQUIRES SUCH QUALIFICATION, EACH DATED A RECENT DATE PRIOR TO THE DATE
OF THIS AMENDMENT AND CERTIFIED BY THE APPLICABLE SECRETARY OF STATE OR OTHER
AUTHORIZED GOVERNMENTAL AUTHORITY.

40


--------------------------------------------------------------------------------


 


6.13.        RESOLUTIONS.  AGENT SHALL HAVE RECEIVED RESOLUTIONS OF BORROWER’S
AND EACH OTHER CREDIT PARTY’S BOARD OF DIRECTORS OR OTHER APPLICABLE BODY,
APPROVING AND AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AMENDMENT AND THE TRANSACTIONS TO BE CONSUMMATED IN CONNECTION WITH THIS
AMENDMENT, EACH CERTIFIED BY SUCH ENTITY’S CORPORATE SECRETARY OR ASSISTANT
SECRETARY AS BEING IN FULL FORCE AND EFFECT WITHOUT ANY MODIFICATION OR
AMENDMENT AS OF THE DATE OF THIS AMENDMENT.


6.14.        OPINIONS.  AGENT AND LENDERS SHALL HAVE RECEIVED: (A) AN OPINION OF
COUNSEL TO BORROWER, DLA PIPER US LLP, WITH RESPECT TO THIS AMENDMENT, COVERING
SUCH MATTERS AS AGENT SHALL REASONABLY REQUEST, IN FORM AND SUBSTANCE ACCEPTABLE
TO AGENT; PROVIDED, HOWEVER, THAT NO OPINIONS RELATING TO VERTIS DIGITAL
SERVICES LIMITED SHALL BE REQUIRED; AND (B) AN OPINION OF SPECIAL COUNSEL TO
BORROWER, SULLIVAN & CROMWELL LLP, WITH RESPECT TO THIS AMENDMENT, INCLUDING,
WITHOUT LIMITATION, AS TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY NOT CONFLICTING WITH ANY PROVISION OF THE SECURITY AGREEMENT, THE
FEBRUARY 2003 SENIOR SUBORDINATED DEBT DOCUMENTS, THE 2002 SENIOR DEBT
DOCUMENTS, THE 2003 SENIOR SECURED DEBT DOCUMENTS OR THE MEZZANINE DEBT
DOCUMENTS, IN FORM AND SUBSTANCE ACCEPTABLE TO AGENT.


6.15.        MINIMUM BORROWING AVAILABILITY.  AFTER GIVING EFFECT TO THE FUNDING
OF THE $50,000,000 TERM LOAN ON THE SEVENTH AMENDMENT EFFECTIVE DATE, BORROWER
SHALL HAVE BORROWING AVAILABILITY OF AT LEAST $80,000,000 (WITH ACCOUNTS PAYABLE
AND TAXES BEING PAID IN THE ORDINARY COURSE, OTHER THAN THOSE ACCOUNTS PAYABLE
AND TAXES WHICH ARE SUBJECT TO DISPUTES AND CHALLENGES BEING PURSUED IN GOOD
FAITH). 


6.16.        MISCELLANEOUS.  AGENT AND LENDERS SHALL HAVE RECEIVED SUCH OTHER
AGREEMENTS, INSTRUMENTS AND DOCUMENTS AS AGENT OR LENDERS MAY REASONABLY
REQUEST.


7.             REFERENCE TO AND EFFECT UPON THE CREDIT AGREEMENT AND OTHER LOAN
DOCUMENTS. 


7.1.          FULL FORCE AND EFFECT.  EXCEPT AS SPECIFICALLY PROVIDED HEREIN,
THE CREDIT AGREEMENT, THE NOTES AND EACH OTHER LOAN DOCUMENT SHALL REMAIN IN
FULL FORCE AND EFFECT AND EACH IS HEREBY RATIFIED AND CONFIRMED BY ALL CREDIT
PARTIES.


7.2.          NO WAIVER.  THE EXECUTION, DELIVERY AND EFFECT OF THIS AMENDMENT
SHALL BE LIMITED PRECISELY AS WRITTEN AND SHALL NOT BE DEEMED TO (I) BE A
CONSENT TO ANY WAIVER OF ANY TERM OR CONDITION, OR TO ANY AMENDMENT OR
MODIFICATION OF ANY TERM OR CONDITION (EXCEPT AS SPECIFICALLY PROVIDED HEREIN)
OF THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT OR (II) PREJUDICE ANY RIGHT,
POWER OR REMEDY WHICH THE AGENT OR ANY LENDER NOW HAS OR MAY HAVE IN THE FUTURE
UNDER OR IN CONNECTION WITH THE CREDIT AGREEMENT, THE NOTES OR ANY OTHER LOAN
DOCUMENT.


7.3.          CERTAIN TERMS.  EACH REFERENCE IN THE CREDIT AGREEMENT TO “THIS
AGREEMENT”, “THE AGREEMENT”, “HEREUNDER”, “HEREOF”, “HEREIN” OR ANY OTHER WORD
OR WORDS OF SIMILAR IMPORT SHALL MEAN AND BE A REFERENCE TO THE CREDIT AGREEMENT
AS AMENDED HEREBY, AND EACH REFERENCE IN ANY OTHER LOAN DOCUMENT TO THE CREDIT
AGREEMENT OR ANY WORD OR WORDS OF SIMILAR IMPORT SHALL BE AND MEAN A REFERENCE
TO THE CREDIT AGREEMENT AS AMENDED HEREBY.


8.             COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED AN ORIGINAL BUT ALL
SUCH COUNTERPARTS SHALL

41


--------------------------------------------------------------------------------



 


CONSTITUTE ONE AND THE SAME INSTRUMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF
A SIGNATURE PAGE TO THIS AMENDMENT BY TELECOPIER OR “PDF” SHALL BE AS EFFECTIVE
AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART SIGNATURE PAGE TO THIS AMENDMENT.


9.             COSTS AND EXPENSES.  AS PROVIDED IN THE CREDIT AGREEMENT,
BORROWER SHALL PAY THE FEES, COSTS AND EXPENSES INCURRED BY AGENT IN CONNECTION
WITH THE PREPARATION, EXECUTION AND DELIVERY OF THIS AMENDMENT (INCLUDING,
WITHOUT LIMITATION, ATTORNEYS’ FEES).


10.           GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPALS.


11.           HEADINGS.  SECTION HEADINGS IN THIS AMENDMENT ARE INCLUDED HEREIN
FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A PART OF THIS
AMENDMENT FOR ANY OTHER PURPOSE.

[Signature Pages Follow]

 

42


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

BORROWER:

 

 

 

 

VERTIS, INC.

 

 

 

By:

/S/ Stephen E. Tremblay

 

 

Name: Stephen E. Tremblay

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


 

GENERAL ELECTRIC CAPITAL

 

CORPORATION

 

as Agent, an L/C Issuer and a Lender

 

 

 

By:

/S/ Sandra Claghorn

 

 

Duly Authorized Signatory

 


--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A.

 

as a Lender

 

 

 

 

 

By:

/S/ Robert Scalzitt

 

Name:

Robert Scalzitt

 

Title:

Vice President

 

 

 

 

 

 

 

CRYSTAL CAPITAL FUND, L.P.

 

as a Lender

 

 

 

By: Crystal Capital GP, LLC,

its

 

General Partner

 

 

 

 

 

 

 

By:

/S/ Steven Migliero, Jr.

 

Name:

Steven Migliero, Jr.

 

Title:

Director

 


--------------------------------------------------------------------------------


 

The following Persons are signatory to this Amendment in their capacity as
Credit Parties and not as Borrowers:

VERTIS HOLDINGS, INC.

 

 

 

By:

/S/ Stephen E. Tremblay

 

Name:

Stephen E. Tremblay

 

Title:

Chief Financial Officer

 

 

 

VERTIS DIGITAL SERVICES LIMITED

 

 

 

By:

/S/ Stephen E. Tremblay

 

Name:

Stephen E. Tremblay

 

Title:

Chief Financial Officer

 

 

 

ENTERON GROUP LLC

 

 

 

By:

/S/ Stephen E. Tremblay

 

Name:

Stephen E. Tremblay

 

Title:

Chief Financial Officer

 

 

 

WEBCRAFT, LLC

 

 

 

By:

/S/ Stephen E. Tremblay

 

Name:

Stephen E. Tremblay

 

Title:

Chief Financial Officer

 

 

 

USA DIRECT, LLC

 

 

 

By:

/S/ Stephen E. Tremblay

 

Name:

Stephen E. Tremblay

 

Title:

Chief Financial Officer

 


--------------------------------------------------------------------------------


 

VERTIS MAILING, LLC

 

 

 

By:

/S/ Stephen E. Tremblay

 

Name:

Stephen E. Tremblay

 

Title:

Chief Financial Officer

 

 

 

WEBCRAFT CHEMICALS, LLC

 

 

 

By:

/S/ Stephen E. Tremblay

 

Name:

Stephen E. Tremblay

 

Title:

Chief Financial Officer

 

 

 

 


--------------------------------------------------------------------------------


 

EXHIBIT A

to

LIMITED CONSENT AND AMENDMENT NO. 7 TO CREDIT AGREEMENT

Annex B

to

Credit Agreement

PRO RATA SHARES AND COMMITMENT AMOUNTS

 

 

Lender(s)

Revolving Loan Commitment (including a Swing Line Commitment and Alternative
Currency Swing Line Commitment collectively of $30,000,000, and an Alternative
Currency Revolving Credit Sub-Commitment of $112,500,000) of $145,000,000

 

General Electric Capital Corporation

 

 

 

Revolving Loan Commitment (including an Alternative Currency Revolving Credit
Sub-Commitment of $37,500,000) of $55,000,000

 

Bank of America, N.A.

 

 

 

Term Loan Commitment of $50,000,000

 

Crystal Capital Fund, L.P.

 


--------------------------------------------------------------------------------


 

EXHIBIT B

to

LIMITED CONSENT AND AMENDMENT NO. 7 TO CREDIT AGREEMENT

Schedule 1

to

Exhibit 6.2(e) — Form of Borrowing Base Certificate

Vertis, Inc. (Consolidated)

Borrowing Base Certificate

      /        /       

(000’s)

 

MMS

 

VPS

 

UK

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Accounts Receivable per         /         /         aging

 

 

 

 

 

 

 

 

 

 

 

Ineligibles

 

 

 

 

 

 

 

 

 

 

 

Past Due (>90 Days Past Invoice Date)

 

 

 

 

 

 

 

 

 

 

 

Credits in Past Due (>90 Days Past Invoice Date)

 

 

 

 

 

 

 

 

 

 

 

Cross Age (>50% Past Due)

 

 

 

 

 

 

 

 

 

 

 

Contra Accounts

 

 

 

 

 

 

 

 

 

 

 

Foreign Customers

 

 

 

 

 

 

 

 

 

 

 

Government Accounts

 

 

 

 

 

 

 

 

 

 

 

Intra-Company Accounts

 

 

 

 

 

 

 

 

 

 

 

Bankrupt Accounts

 

 

 

 

 

 

 

 

 

 

 

Volume Rebate Reserve

 

 

 

 

 

 

 

 

 

 

 

Credit Memo Reserve

 

 

 

 

 

 

 

 

 

 

 

Payment Error

 

 

 

 

 

 

 

 

 

 

 

Total Ineligibles

 

$

 

 

$

 

 

$

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Eligible Accounts Receivable

 

$

 

 

$

 

 

$

 

 

$

 

 

 

Advance Rate

 

85

%

85

%

85

%

 

 

85

%

 

 

 

 

 

 

 

 

 

 

 

 

Available Accounts Receivable

 

$

0

 

$

0

 

$

0

 

 

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reserves: none

 

$

0

 

$

0

 

$

0

 

 

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

Net Available Accounts Receivable

 

$

0

 

$

0

 

$

0

 

 

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(000’s)

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Residual Interest as of          /         /         (as reported in the
    /      /         Daily Report)

 

 

 

 

 

 

 

 

 

 

 

Accounts Receivable Sold to Securitization

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


 

Net Advances Under Securitization

 

 

 

 

 

 

 

 

 

 

 

Residual Interest

 

 

 

 

 

$

 

 

 

 

 

 

Ineligibles

 

 

 

 

 

 

 

 

 

 

 

Ineligible obligors

 

 

 

 

 

 

 

 

 

 

 

Ineligibles receivables

 

 

 

 

 

 

 

 

 

 

 

Carry cost reserve

 

 

 

 

 

 

 

 

 

 

 

Total Ineligible

 

 

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Eligible Residual Interest

 

 

 

 

 

$

 

 

 

 

 

 

Advance Rate

 

 

 

 

 

 

 

 

 

65

%

 

 

 

 

 

 

 

 

 

 

 

 

Net Residual Interest Available

 

 

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(000’s)

 

Paper

 

Ink

 

Finished
Goods

 

Maint.
Parts

 

Unbilled
A/R

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inventory as of         /         /         

 

 

 

 

 

 

 

 

 

 

 

$

 

 

Ineligibles

 

 

 

 

 

 

 

 

 

 

 

 

 

Excess Obsolete

 

 

 

 

 

 

 

 

 

 

 

 

 

Locations < $100M

 

 

 

 

 

 

 

 

 

 

 

 

 

Cost Test Reserve

 

 

 

 

 

 

 

 

 

 

 

 

 

Consigned Inventory Reserve

 

 

 

 

 

 

 

 

 

 

 

 

 

GECFS Reserve (30% of Unbilled A/R)

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Ineligibles

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Eligible Inventory

 

$

 

 

$

 

 

$

 

 

$

 

 

$

 

 

$

 

 

Advance Rate

 

65.0

%

65.0

%

65.0

%

65.0

%

65.0

%

65.0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Available Inventory

 

$

 

 

$

 

 

$

 

 

$

 

 

$

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reserves: none

 

$

0

 

$

0

 

$

0

 

$

0

 

$

0

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Net Inventory Availability

 

$

 

 

$

 

 

$

 

 

$

 

 

$

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Current Asset Availability

 

$

 

 

$

 

 

$

 

 

$

 

 

$

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


 

(000s)

 

Total

 

 

 

 

 

Fixed Assets as of

 

 

 

 

 

 

 

 

 

Machinery & Equipment — Leased Locations

 

 

 

 

Net Book Value

 

 

 

 

Net Orderly Liquidation Value

 

 

 

 

Lesser of (i) 55% of Net Book Value and (ii) 100% of Net Orderly

 

 

 

 

Liquidation Value

 

 

 

 

 

 

 

 

 

Machinery & Equipment — Owned Locations

 

 

 

 

Net Book Value

 

 

 

 

Orderly Liquidation Value In-Place

 

 

 

 

Lesser of (i) 55% of Net Book Value and (ii) 100% of Orderly

 

 

 

 

Liquidation Value In-Place

 

 

 

 

 

 

 

 

 

Total Machinery & Equipment Availability

 

 

 

 

 

 

 

 

 

Real Estate (Fair Market Value)

 

 

 

 

Advance Rate for Real Estate

 

80

%

 

 

 

 

 

 

Total Real Estate Availability

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Fixed Assets Availability

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reserves:

 

 

 

 

Assets Purchased under Capital Leases

 

—

 

 

Rent Reserve

 

$

1,700,000

 

 

Control Agreements

 

—

 

 

 

 

 

 

 

 

 

 

 

 

Total Availability

 

 

 

 

Revolver Commitment

 

$

200,000,000

 

 

Lesser of Commitment and Availability

 

 

 

 

Less: Outstanding Revolving Loan Balance

 

 

 

 

Less: Letters of Credit

 

 

 

 

 

 

 

 

 

Excess (Deficit) Availability

 

 

 

 


 

For the avoidance of doubt, Advance Rates with respect to Fixed Assets shall not
be subject to any of the reductions contemplated by the Fourth Amendment to
Credit Agreement.

The term “Fair Market Value” for purposes of this Schedule 1 shall mean the
value shown with respect to owned real estate of the Borrower and the other
Credit Parties in the most recently completed Real Estate Appraisal, if any.


--------------------------------------------------------------------------------


 

The term “Net Orderly Liquidation Value” for purposes of this Schedule 1 shall
mean with respect to eligible machinery and equipment, the aggregate net orderly
liquidation value as determined by the most recent Fixed Asset Appraisal (or
update thereof), provided by AccuVal Associates, Inc. or other appraisal firm
approved by Agent, of the eligible machinery and equipment of the Borrower and
the other Credit Parties delivered to Agent pursuant to the Credit Agreement.

The term “Orderly Liquidation Value In-Place” for purposes of this Schedule 1
shall mean with respect to eligible machinery and equipment, the aggregate
orderly liquidation value in place thereof as determined by the most recent
Fixed Asset Appraisal (or update thereof), provided by AccuVal Associates, Inc.
or other appraisal firm approved by Agent, of eligible machinery and equipment
of the Borrower and the other Credit Parties delivered to Agent pursuant to the
Credit Agreement.


--------------------------------------------------------------------------------


 

EXHIBIT C

to

LIMITED CONSENT AND AMENDMENT NO. 7 TO CREDIT AGREEMENT

Certain Mortgaged Properties

 

6111 Woodlake Center Dr., San Antonio, TX

Bexar County

 

Route 1 & Adams Station

North Brunswick, NJ

County: Middlesex

 

1202 Shore Street

West Sacramento, CA

County: Yolo

 

 


--------------------------------------------------------------------------------


 

EXHIBIT D

to

LIMITED CONSENT AND AMENDMENT NO. 7 TO CREDIT AGREEMENT

Schedules

to

Credit Agreement

[See attached]

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------